Exhibit 10.22

 

[ *** ] DENOTES CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.




AGREEMENT AND PLAN OF MERGER

BY AND AMONG

FOREST LABORATORIES, INC.,

FL ACQUISITION CORP.,

CEREXA, INC.,

and

DENNIS PODLESAK and ECKARD WEBER, M.D., AS STOCKHOLDERS’ AGENT


DECEMBER 13, 2006

 

LIST OF EXHIBITS AND SCHEDULES

Exhibit A

Definitions

Exhibit B

Form of Written Consent

Exhibit C

Form of Certificate of Incorporation

Exhibit D

Form of Escrow Agreement

Schedule 1.2

Form of Certificate of Merger

 

AGREEMENT AND PLAN OF MERGER

 

            This AGREEMENT AND PLAN OF MERGER (this "Agreement") is made and
entered into as of December 13, 2006 by and among Forest Laboratories, Inc., a
Delaware corporation ("Acquiror"), FL Acquisition Corp., a Delaware corporation
which is a wholly-owned subsidiary of Acquiror ("Merger Sub"), Cerexa, Inc., a
Delaware corporation ("Target"), and Dennis Podlesak and Eckard Weber, as
Stockholders’ Agent (solely for purposes of Section 5.12, Section 5.13 and
Section 8). Acquiror, Merger Sub and Target may be referred to herein
individually as a "Party", and collectively as the "Parties". Capitalized terms
used in this Agreement shall have the meanings ascribed to such term in Exhibit
A of this Agreement, or if applicable as provided in the text of this Agreement.

RECITALS

            A.        The Boards of Directors of Target, Acquiror and Merger Sub
believe it is in the best interests of their respective companies and the
stockholders of their respective companies for Target and Merger Sub to combine
into a single company through the statutory merger of Merger Sub with and into
Target (the "Merger") and, in furtherance thereof, have approved this Agreement
and the Merger.

            B.        In connection with the Merger, the outstanding shares of
Target’s capital stock will be converted into the right to receive the cash
amount described in this Agreement.

            C.        Acquiror, Target and the Stockholders’ Agent will enter
into an Escrow Agreement to be executed and delivered in accordance with Section
5.5 (the "Escrow Agreement").

            D.        Target, Acquiror and Merger Sub desire to make certain
representations and warranties and enter into certain covenants in connection
with the Merger.

            E.        As an inducement to the Acquiror to enter into this
Agreement, certain holders of Target Capital Stock (the "Majority Holders")
having voting power equal to or greater than the Required Stockholder Vote have
indicated their intention to deliver, as promptly as practicable following the
execution of this Agreement, their irrevocable approval of the Merger, this
Agreement and the transactions contemplated hereby pursuant to a written
consent, substantially in the form attached hereto as Exhibit B (the "Written
Consent"), signed and dated by the Majority Holders in their capacity as Target
stockholders as promptly as practicable following the execution of this
Agreement, pursuant to and in strict accordance with the applicable provisions
of the Delaware Law, the Target certificate of incorporation and the Target
bylaws.

            NOW, THEREFORE, in consideration of the covenants, representations
and warranties set forth herein, and for other good and valuable consideration,
the Parties, intending to be legally bound, agree as follows:

            1.         The Merger.



                      1.1         The Merger. At the Effective Time and upon the
terms and subject to the conditions set forth in this Agreement, in the
Certificate of Merger filed pursuant to Section 1.2 and in the applicable
provisions of the Delaware General Corporation Law ("Delaware Law"), Merger Sub
shall be merged with and into Target, the separate corporate existence of Merger
Sub shall cease and Target shall continue as the surviving corporation in the
Merger (the "Surviving Corporation").



                      1.2         Closing; Effective Time. The consummation of
the Merger (the "Closing") shall take place as soon as practicable, but no later
than two Business Days, after the satisfaction or waiver of the last of the
conditions set forth in Section 6 to be satisfied or waived (other than those
conditions that by their nature are to be satisfied at the Closing), or at such
other time as the Parties agree (the actual date on which the Closing takes
place being the "Closing Date"). The Closing shall take place at the offices of
Cooley Godward Kronish LLP, 3175 Hanover Street, Palo Alto, California 94304, or
at such other location as the Parties agree. In connection with the Closing,
Target shall cause the Merger to be made effective by filing the Certificate of
Merger in substantially the form attached hereto as Schedule 1.2 with the
Secretary of State of the State of Delaware in accordance with the relevant
provisions of Delaware Law (the time of such filing or such later time as agreed
to by the Parties and provided in the Certificate of Merger being the "Effective
Time").



                      1.3         Effect of the Merger. At the Effective Time,
the effect of the Merger shall be as provided in this Agreement, the Certificate
of Merger filed pursuant to Section 1.2 and the applicable provisions of
Delaware Law.



                      1.4         Certificate of Incorporation; Bylaws. At the
Effective Time:

                                   (a)        the certificate of incorporation
of Target shall be amended to read as set forth in Exhibit C, and as so amended
shall be the certificate of incorporation of the Surviving Corporation until
thereafter amended as provided by Delaware Law and such certificate of
incorporation; and

                                   (b)        the bylaws of Merger Sub, as in
effect immediately prior to the Effective Time, shall be the bylaws of the
Surviving Corporation until thereafter amended.



                      1.5         Directors and Officers. At the Effective Time,
the directors and officers of Merger Sub immediately prior to the Effective Time
shall be the directors and officers of the Surviving Corporation, to serve until
their respective successors are duly elected or appointed and qualified.

                      1.6         Effect on Capital Stock. Subject to Sections
1.7(a), 8.1 and 8.3(a), at the Effective Time, by virtue of the Merger and
without any further action on the part of Acquiror, Merger Sub, Target, the
Stockholders’ Agent or the holders of any of the securities identified below:



                                   (a)        each share of Target Common Stock,
Series A Preferred Stock and Series B Preferred Stock issued and outstanding
immediately prior to the Effective Time (excluding Dissenting Shares and shares
owned by Target, Acquiror, Merger Sub or any of their respective wholly owned
subsidiaries) shall be converted into the right to receive (without interest)
(i) an amount of cash equal to (A) the Merger Consideration divided by the sum
of (1) the aggregate number of shares of Target Capital Stock outstanding
immediately prior to the Effective Time plus (2) the aggregate number of shares
of Target Capital Stock subject to unexercised Target Options (whether vested or
unvested) that are outstanding immediately prior to the Effective Time (the
amount determined pursuant to this subclause (A) being the "Per Share Price");
minus (B) the Escrow Contribution Amount per share of Target Capital Stock; plus
(C) any cash disbursements required to be made from the Escrow Fund with respect
to such share to the Former Holder thereof in accordance with the terms of the
Escrow Agreement, as and when such disbursements are required to be made; plus
(ii) if the Milestone Event occurs, an amount of cash equal to the Additional
Merger Consideration divided by the sum of (1) the aggregate number of shares of
Target Capital Stock outstanding immediately prior to the Effective Time plus
(2) the aggregate number of shares of Target Capital Stock subject to
unexercised Target Options (whether vested or unvested) that are outstanding
immediately prior to the Effective Time;

                                   (b)        each share of Target Capital Stock
that is owned by Target as treasury stock, or by Acquiror or Merger Sub or any
of their respective wholly owned subsidiaries, shall automatically be canceled
and shall cease to exist, and no consideration shall be delivered in exchange
therefore; and

                                   (c)        each share of common stock of
Merger Sub issued and outstanding immediately prior to the Effective Time shall
be converted into one share of common stock of the Surviving Corporation.

            The amount of cash, if any, that each Former Holder of Target is
entitled to receive for the shares of Target Capital Stock held by such Former
Holder and/or Target Options held by such Former Holder (as provided in Section
1.11) shall be rounded to the nearest cent (with $0.005 being rounded upward)
and computed after aggregating the cash amounts payable for all shares of each
class and series of Target Capital Stock held by such Former Holder and all
Target Options held by such Former Holder,



                      1.7        Cancellation and Surrender of Certificates.



                                   (a)         No Further Rights as Target
Stockholders. At the Effective Time, all shares of Target Capital Stock
outstanding immediately prior to the Effective Time shall automatically be
cancelled and retired and shall cease to exist, and no holder of record of a
certificate that immediately prior to the Effective Time represented outstanding
shares of Target Capital Stock (a "Certificate") shall have any rights as a
stockholder of Target.

                                   (b)         Exchange Procedures. Upon
surrender of a Certificate for cancellation to Acquiror, together with a letter
of transmittal in form reasonably acceptable to Acquiror (which letter of
transmittal shall include an undertaking of the signatory thereto not to violate
Section 1.13 hereof) providing that risk of loss shall pass only upon delivery
of such certificates to Acquiror, duly completed and validly executed in
accordance with the instructions thereto, (i) the holder of such Certificate
shall be entitled to receive in exchange therefor cash in an amount equal to the
share of the Merger Consideration which such holder has the right to receive
pursuant to Section 1.6(a), and (ii) the Certificate so surrendered shall
forthwith be canceled. Acquiror shall: (x) as promptly as practicable after
receipt of each properly surrendered Certificate, but in no event later than
five Business Days after such receipt, cause the payment described in the
preceding sentence (not including any amounts covered by Section 1.6(a)(i)(C) or
Section 1.6(a)(ii)) to be made to the holder of such Certificate by wire
transfer of immediately available funds to the account designated by such holder
in the letter of transmittal delivered with such Certificate, and (y) if the
Milestone Event occurs, as promptly as practicable thereafter, but in no event
later than forty-five days after such occurrence, cause the payment described in
Section 1.6(a)(ii) to be made to the holder of such Certificate by wire transfer
of immediately available funds to the account designated by such holder in the
letter of transmittal delivered with such Certificate (or such other account as
designated in writing by such holder). Until so surrendered, each outstanding
Certificate that prior to the Effective Time represented shares of Target
Capital Stock (other than Dissenting Shares) will be deemed from and after the
Effective Time, for all purposes, to evidence the right to receive the amount
equal to the share of the Merger Consideration which such holder has the right
to receive pursuant to Section 1.6(a). If, after the Effective Time, any
Certificate is presented to the Surviving Corporation or Acquiror, it shall be
cancelled and exchanged as provided in this Section 1.7.

                                   (c)         Transfers of Ownership. After the
Effective Time, there shall be no further registration of transfers of shares of
Target Capital Stock outstanding immediately prior to the Effective Time on the
records of Target.

                                   (d)         No Liability. Notwithstanding
anything to the contrary in this Section 1.7, neither Acquiror nor the Surviving
Corporation or any other party hereto shall be liable to any person for any
amount properly paid to a public official pursuant to any applicable abandoned
property law, escheat law or similar law. Any amounts remaining unclaimed by
Former Holders two years after the Effective Time (or such earlier date which is
immediately prior to such time as the amounts would otherwise escheat to or
become the property of any Governmental Authority) shall become, to the fullest
extent permitted by Applicable Laws, the property of the Acquiror, free and
clear of any claims or interests of any Person previously entitled thereto.



                      1.8         Lost, Stolen or Destroyed Certificates. In the
event any Certificate shall have been lost, stolen or destroyed, Acquiror shall
pay to the record holder of such Certificate the consideration into which the
shares of Target Capital Stock formerly represented by such Certificate have
been converted pursuant to Section 1.6, upon the making of an affidavit of that
fact by such record holder; provided, however, that Acquiror may, in its
discretion and as a condition precedent to the payment of such consideration,
require such record holder to deliver a bond in such sum as Acquiror may
reasonably direct as indemnity against any claim that may be made against
Acquiror or the Surviving Corporation with respect to such Certificate.



                      1.9         Dissenting Shares. Notwithstanding anything in
this Agreement to the contrary, any Dissenting Share shall not be converted into
the right to receive the consideration to which the holder of such share (a
"Dissenting Stockholder") would be entitled pursuant to Section 1.6, but rather
shall be entitled to receive such amount as may be determined to be due with
respect to such Dissenting Share pursuant to Delaware Law. If any Dissenting
Stockholder fails to perfect such stockholder’s dissenters’ rights under
Delaware Law or effectively withdraws or otherwise loses such rights with
respect to any Dissenting Shares, such Dissenting Shares shall thereupon
automatically be converted into the right to receive the consideration referred
to in Section 1.6, pursuant to the exchange procedures set forth in Section 1.7.
Target shall give Acquiror (a) prompt notice of any demand for payment of the
fair value of any shares of Target Capital Stock or any attempted withdrawal of
any such demand for payment and any other instrument served pursuant to Delaware
Law and received by Target relating to any stockholder’s dissenters’ rights, and
(b) the opportunity to direct all negotiations and proceedings with respect to
any such demands for payment under Delaware Law.

                      1.10        Taking of Further Action. If, at any time
after the Effective Time, any further action is necessary or desirable to carry
out the purposes of this Agreement and to vest the Surviving Corporation with
full right, title and possession to all assets, property, rights, privileges,
powers and franchises of Target and Merger Sub, Acquiror and the Surviving
Corporation are fully authorized in their respective names to take, and will
take, all such lawful and necessary or desirable action, so long as such action
is not inconsistent with this Agreement.

                      1.11        Target Options. As soon as practicable
following the date of this Agreement, the Board of Directors of Target (or, if
appropriate, any committee thereof administering the 2005 Equity Incentive Plan)
shall adopt such resolutions or take such other actions as may be required to
adjust the terms of all outstanding Target Options, whether vested or unvested,
as necessary to provide that Target Options will become fully exercisable and
may be exercised before the Effective Time at such applicable time or times as
specified in the 2005 Equity Incentive Plan, and at the Effective Time, each
Target Option outstanding immediately prior to the Effective Time, whether or
not then vested or exercisable, shall be canceled and the holder thereof shall
then become entitled to receive, in full satisfaction of the rights of such
holder with respect thereto, an amount equal to: (a) an amount of cash equal to
(i) the product of (A) the number of shares of Target Common Stock subject to
such Target Option immediately prior to the Effective Time, multiplied by (B)
the amount by which the Per Share Price exceeds the exercise price per share of
Target Common Stock that is subject to such Target Option; minus (ii) the Escrow
Contribution Amount for such Target Option; plus (iii) any cash disbursements
required to be made from the Escrow Fund with respect to such Target Option to
the Former Optionholder thereof in accordance with the terms of the Escrow
Agreement, as and when such disbursements are required to be made; plus (b) if
the Milestone Event occurs, an amount of cash equal to the product of (i) the
number of shares of Target Common Stock subject to such Target Option
immediately prior to the Effective Time, multiplied by (ii) an amount equal to
(A) the Additional Merger Consideration divided by (B) the sum of (1) the
aggregate number of shares of Target Capital Stock outstanding immediately prior
to the Effective Time plus (2) the aggregate number of shares of Target Capital
Stock subject to unexercised Target Options (whether vested or unvested) that
are outstanding immediately prior to the Effective Time. As soon as practicable
following the Effective Time, Acquiror shall cause the payment described in
subsections (a)(i), as reduced by subsection (a)(ii), of the preceding sentence
to be made to the holder of such Target Option by wire transfer of immediately
available funds to the account designated by such holder in writing, and such
holder shall remain entitled to receive any additional cash disbursements as
provided in subclause (a)(iii) and subclause (b) (if applicable). If the
Milestone Event occurs, Acquiror shall, as promptly as practicable thereafter,
but in no event later than forty-five days after such occurrence, cause the
payment described in Section 1.11(b) to be made to the holder of such Target
Option by wire transfer of immediately available funds to the account designated
by such holder in writing.

                      1.12        Withholding Rights. Acquiror shall be entitled
to deduct and withhold from the consideration otherwise payable to any Person
pursuant to this Article 1 such withholding, employment and similar taxes and
all other amounts as it is required to deduct and withhold with respect to the
making of such payment under any provision of federal, state, local or foreign
law. If the Acquiror so withholds amounts, such amounts shall be treated for all
purposes of this Agreement as having been paid to the holder of the shares of
Target Capital Stock or Target Options in respect of whom the Acquiror made such
deduction and withholding.

                      1.13        Non-Transferability of Contingent Rights. No
Former Holder shall directly or indirectly sell, assign, gift, pledge,
hypothecate, or otherwise voluntarily or involuntarily or by operation of law
encumber, transfer or dispose of (other than pursuant to the laws of descent and
distribution or by will) (each a "Transfer") any of its rights to receive
consideration under Section 1.6(a)(ii) or 1.11(b), and neither the Surviving
Corporation nor Acquiror shall be obligated to effect or recognize a Transfer
prohibited by this Section 1.13. The right to receive consideration under
Section 1.6(a)(ii) or 1.11(b) shall not constitute an equity interest in
Acquiror or the Surviving Corporation and shall not vest in or otherwise provide
any Former Holder with any voting rights or other rights of ownership of any
security.



            2.         Representations and Warranties of Target. Target
represents and warrants to Acquiror as of the date of this Agreement (for all
purposes except for purposes of Section 8), and as of the date of this Agreement
and as of the Closing Date (for purposes of Section 8) that the statements
contained in this Section 2 are true and correct except as disclosed in a
disclosure schedule of even date herewith delivered by Target to Acquiror and
complying with the provisions of Section 9.2 (the "Target Disclosure Schedule"):



                      2.1         Organization, Standing and Power. Each of
Target and its Subsidiaries is a corporation duly organized, validly existing
and in good standing, if applicable, under the laws of the jurisdiction of its
incorporation. There is no pending or, to the knowledge of Target, threatened
action for the dissolution, liquidation or insolvency of Target or any of its
Subsidiaries. Target and its Subsidiaries have the corporate power to own their
properties and to carry on their business as now being conducted (collectively,
the "Current Target Business"). Each of Target and its Subsidiaries is duly
qualified to do business, and is in good standing (if such concept is applicable
in the relevant jurisdiction), in each jurisdiction where the operation of the
Current Target Business by Target and its Subsidiaries requires such
qualification. Target has delivered, or made available for review in a data
room, to Acquiror or its advisors true and correct copies of the respective
certificates of incorporation and bylaws or other equivalent organizational
documents, as applicable, of Target and each of its Subsidiaries, each as in
effect as of the date of this Agreement. The minute books of Target and its
Subsidiaries have been made available in a data room for review by Acquiror or
its advisors and contain a materially complete and accurate summary of all
meetings of directors and stockholders or actions by written consent since the
time of incorporation of each such company through the date of this Agreement.
Neither Target nor any of its Subsidiaries is in violation of any of the
provisions of its certificate of incorporation or bylaws or equivalent
organizational documents. Target has no Subsidiaries other than those listed in
Section 0 of Target Disclosure Schedule, and neither Target nor any such
Subsidiary owns directly or indirectly any equity or similar interest in, or any
interest convertible or exchangeable or exercisable for, any equity or similar
interest in, any corporation, partnership, joint venture or other business
association or entity.



                      2.2         Authority. Target has all requisite corporate
power and authority to enter into this Agreement and to consummate the Merger.
The affirmative vote or consent of the holders of (i) a majority of the shares
of Target Common Stock and Target Preferred Stock (voting together as a single
class) outstanding on the record date chosen for purposes of determining the
stockholders of Target entitled to vote on the adoption of this Agreement, (ii)
a majority of the shares of Target Preferred Stock (voting together as a single
class) outstanding on the record date chosen for purposes of determining the
stockholders of Target entitled to vote on the adoption of this Agreement and
(iii) at least 60% of the shares of Target Series B Preferred Stock outstanding
on the record date chosen for purposes of determining the stockholders of Target
entitled to vote on the adoption of this Agreement are the only votes of the
holders of any Target Capital Stock necessary under Delaware Law and the
Certificate of Incorporation of Target to approve this Agreement and the Merger
(the "Required Stockholder Vote"). The Board of Directors of Target has
unanimously (a) adopted this Agreement and declared it advisable and approved
its execution and delivery and the consummation of the Merger; (b) determined
that the Merger is in the best interests of the stockholders of Target, and (c)
recommended that the holders of Target Capital Stock approve this Agreement and
the Merger and the transactions contemplated by this Agreement. This Agreement
has been duly executed and delivered by Target and, assuming this Agreement
constitutes a valid and binding obligation of the other parties hereto, this
Agreement constitutes a valid and binding obligation of Target, enforceable
against Target in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
or relating to creditors’ rights generally and general principles of equity,
regardless of whether asserted in a proceeding in equity or at law. The
execution and delivery of this Agreement by Target does not constitute, and the
consummation by Target of the transactions contemplated hereby will not result
in, a termination, or breach or violation by Target of, or a default by Target
under (with or without notice or lapse of time, or both), (a) any provision of
the certificate of incorporation or bylaws of Target, as amended, (b) any
Material Contract or (c) any judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Target or any of its properties or assets. No
material consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality (each, a "Governmental Entity")
is required to be obtained or made by Target at or prior to the Effective Time
in order for Target to execute and deliver this Agreement or consummate the
Merger, except for: (a) the filing of Certificate of Merger as provided in
Section 0 and (b) such filings as may be required under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended ("HSR"), and foreign antitrust
laws. The holders of Target Capital Stock are not entitled to appraisal,
dissenter’s or similar rights under any Applicable Laws except as provided in
Section 262 of the Delaware Law ("Section 262").



                      2.3         Governmental Authorizations. Target and its
Subsidiaries have obtained each material federal, state, county, local or
foreign governmental consent, license, permit, grant or other authorization of a
Governmental Entity that is required, as of the date hereof, for the operation
by Target and its Subsidiaries of the Current Target Business, and all of such
consents, licenses, permits, grants and authorizations are in full force and
effect.



                      2.4         Financial Statements. Target has delivered to
Acquiror or its advisors (a) the audited consolidated balance sheets and
statements of operations of Target and its Subsidiaries as of and for the fiscal
year ended December 31, 2005 and (b)(i) the unaudited consolidated balance sheet
of Target and its Subsidiaries as of September 30, 2006 (the "Target Balance
Sheet") and (ii) the unaudited consolidated statement of operations of Target
and its Subsidiaries for the nine-month period ended September 30, 2006
(collectively, the "Target Financial Statements"). The Target Financial
Statements have been prepared in accordance with GAAP (except as disclosed in
the notes thereto and except that the unaudited Target Financial Statements do
not contain footnotes and are subject to normal year-end audit adjustments)
applied on a consistent basis throughout the periods covered. The Target
Financial Statements fairly present, in all material respects and in accordance
with GAAP, the financial condition of Target as of the dates indicated therein
and the operating results of Target for the periods indicated therein, subject
to normal year-end audit adjustments and the absence of footnotes in the case of
the unaudited Target Financial Statements.



                      2.5         Capitalization; Shares and Stockholder
Information.

                                   (a)         Capitalization. The authorized
capital stock of Target consists of (i) 84,000,000 shares of Target Common
Stock, of which there were issued and outstanding as of the date of this
Agreement, 9,750,249 shares, and (ii) 64,000,000 shares of Target Preferred
Stock, of which as of the date of this Agreement 20,000,000 were designated
Series A Preferred Stock and 44,000,000 were designated Series B Preferred
Stock. As of the date of this Agreement, there were issued and outstanding:
20,000,000 shares of Series A Preferred Stock convertible into the same number
of shares of Common Stock, and 42,176,299 shares of Series B Preferred Stock
convertible into the same number of shares of Common Stock. Each outstanding
share of Series A Preferred Stock and Series B Preferred Stock is convertible
into one share of Target Common Stock. All outstanding shares of Target Common
Stock and Target Preferred Stock (i) are duly authorized, validly issued, fully
paid and non-assessable, (ii) are free of any liens or encumbrances created by
Target, and, to the knowledge of Target, free of any liens or encumbrances
created by or imposed upon the holders thereof and (iii) were not issued in
violation of any preemptive rights or rights of first refusal created by
statute, the certificate of incorporation or bylaws of Target or any agreement
to which Target is a party or by which it is bound. As of the date of this
Agreement, there were 14,584,563 shares of Target Common Stock reserved for
issuance under the 2005 Equity Incentive Plan, of which 4,672,674 shares of
Target Common Stock were subject to outstanding options and 161,640 shares of
Target Common Stock were reserved for future option grants. Target has delivered
to Acquiror or its advisors (or made available in a data room) true and complete
copies of the 2005 Equity Incentive Plan and each form of agreement evidencing
each Target Option (and each such agreement accurately reflects the actual date
of grant of such Target Option determined in accordance with GAAP). Except for
the rights created pursuant to this Agreement and the options and other rights
disclosed in the preceding sentences, there are no options, warrants, calls,
rights, commitments or agreements that are outstanding to which Target is a
party or by which it is bound, obligating Target to issue, deliver, sell,
repurchase or redeem, or cause to be issued, delivered, sold, repurchased or
redeemed, any shares of Target Capital Stock or other equity securities of
Target or its Subsidiaries or obligating Target to grant, extend, accelerate the
vesting of, change the price of, or otherwise amend or enter into any option,
warrant, call, right, commitment or agreement regarding shares of Target Capital
Stock or other equity securities of Target or its Subsidiaries. All shares of
Target Common Stock issuable upon conversion of the outstanding shares of Target
Preferred Stock or upon exercise of the options described in this Section 0 will
be, when issued pursuant to the respective terms of such Target Preferred Stock
or options, duly authorized, validly issued, fully paid and nonassessable. There
are no other contracts, commitments or agreements relating to the voting,
purchase or sale of Target’s capital stock (a) between or among Target and any
of its stockholders; and (b) to Target’s knowledge, between or among any of
Target’s stockholders.

                                   (b)        The authorized capital stock of
each of the Subsidiaries and the issued and outstanding shares of such capital
stock as of the date of this Agreement are reflected on Section 2.5(b) of the
Target Disclosure Schedule. All such outstanding shares (i) are duly authorized,
validly issued, fully paid and non-assessable, (ii) are free of any liens or
encumbrances created by the Subsidiary and free of any liens or encumbrances
created by or imposed upon Target and (iii) were not issued in violation of any
preemptive rights or rights of first refusal created by statute, the certificate
of incorporation or bylaws of any Subsidiary or any agreement to which Target or
any Subsidiary is a party or by which it is bound.

                                   (c)         Shares and Stockholder
Information. Section 2.5(c) of the Target Disclosure Schedule sets forth, as of
the date hereof: (i) the number of shares of Target Capital Stock that each
current stockholder of Target holds of record; and (ii) to the knowledge of
Target, the address and state of residence of such stockholder.



                      2.6         Absence of Certain Changes. Between September
30, 2006 (the "Target Balance Sheet Date") and the date of this Agreement,
Target and its Subsidiaries have conducted their business in the ordinary course
consistent with past practice, and there has not occurred (a) any acquisition,
sale or transfer of any material asset of Target or its Subsidiaries other than
in the ordinary course of business; (b) any amendment to the certificate of
incorporation or bylaws or equivalent organizational documents of Target or its
Subsidiaries; (c) any material increase in, or material modification of, the
compensation or benefits payable by Target or its Subsidiaries to any of their
respective directors or executive officers; (d) any declaration, setting aside
or payment of a dividend or other distribution with respect to shares of Target
Capital Stock; or (e) any incurrence of indebtedness for borrowed money. Between
the Target Balance Sheet Date and the date of this Agreement, there has not been
any event or occurrence that has had, individually or in the aggregate, a Target
Material Adverse Effect.



                      2.7         Absence of Undisclosed Liabilities. Neither
Target nor any of its Subsidiaries has any material obligations or liabilities
of any nature (matured or unmatured, fixed or contingent) other than: (a) those
set forth or adequately provided for in the Target Balance Sheet; (b) those not
required to be reflected in the liabilities column of a balance sheet prepared
in accordance with GAAP; (c) those incurred in the ordinary course of business
since the Target Balance Sheet Date; and (d) those incurred pursuant to or in
connection with the execution, delivery or performance of this Agreement.



                      2.8         Litigation; Orders. There is no private or
governmental action, suit, proceeding, arbitration or, to the knowledge of
Target, investigation, pending before any Governmental Entity or threatened
against Target or its Subsidiaries or against any of their respective officers
or directors (in their capacities as such). There is no judgment, decree or
order against Target or its Subsidiaries or against any of their respective
directors or officers (in their capacities as such), that specifically names
Target or its Subsidiaries or such directors or officers and (i) restricts in
any material manner the use, transfer or licensing by Target or its Subsidiaries
of any right or interest of Target or its Subsidiaries in any Material Target IP
Right; or (ii) otherwise materially and adversely affects the conduct of the
Current Target Business.



                      2.9         Intellectual Property.



                                   (a)        For purposes of this Agreement,
the following terms shall be defined as follows:

                                               (i)        " IP Rights" means any
and all of the following in any country: (A) Copyrights, Patent Rights,
Trademark Rights, domain name registrations, moral rights, trade secrets, know
how rights, and other intellectual property rights and intangible assets; and
(B) the right (whether at law, in equity, by contract or otherwise) to use or
otherwise exploit any of the foregoing.

                                               (ii)       " Copyrights" means
all copyrights and copyrightable works, including all rights of authorship, use,
publication, reproduction, distribution, performance, transformation, moral
rights and rights of ownership of copyrightable works and all rights to register
and obtain renewals and extensions of registrations, together with all other
interests accruing by reason of international copyright.

                                               (iii)      " Material Target IP
Rights" means all Target IP Rights other than those which, individually or in
the aggregate, are not material to the conduct of the Current Target Business.

                                               (iv)       " Patent Rights" means
all issued patents and pending patent applications (which for purposes of this
Agreement shall include utility models, design patents, certificates of
invention and applications for certificates of invention and priority rights) in
any country, including all provisional applications, substitutions,
continuations, continuations-in-part, divisions, renewals, reissues,
re-examinations and extensions thereof.

                                               (v)        " Target IP Rights"
means all IP Rights owned solely or co-owned by Target or its Subsidiaries, or
in which Target or its Subsidiaries has any right, title or interest.

                                               (vi)       " Trademark Rights"
means all trademarks, registered trademarks, applications for registration of
trademarks, service marks, registered service marks, applications for
registration of service marks, trade names, registered trade names and
applications for registration of trade names.



                                   (b)        Section 2.9(b) of the Target
Disclosure Schedule lists all of the Patent Rights and all registered Trademark
Rights (or Trademark Rights for which applications for registration have been
filed) owned solely by Target or its Subsidiaries as of the date of this
Agreement, setting forth in each case the jurisdictions in which patents have
been issued, patent applications have been filed, trademarks have been
registered and trademark applications have been filed. Section 2.9(b) of the
Target Disclosure Schedule lists all of the Patent Rights and all registered
Trademark Rights (or Trademark Rights for which applications for registration
have been filed) in which Target or its Subsidiaries has any co-ownership
interest, other than those owned solely by Target or its Subsidiaries, setting
forth in each case the jurisdictions in which patents have been issued, patent
applications have been filed, trademarks have been registered and trademark
applications have been filed. Section 2.9(b) of Target Disclosure Schedule
lists, to the knowledge of Target as of the date hereof, all of the Patent
Rights and all registered Trademark Rights (or Trademark Rights for which
applications for registration have been filed) in which Target or its
Subsidiaries has any right, title or interest, other than those owned solely or
co-owned by Target or its Subsidiaries.

                                   (c)        Neither Target nor its
Subsidiaries jointly own any Target IP Rights with any person other than Target
or its Subsidiaries. No current or former officer, manager, director or employee
of Target or its Subsidiaries, and no stockholder, consultant, independent
contractor of Target or its Subsidiaries, and no other third party, has any
right, title or interest in, to or under any Target IP Rights that has not been
exclusively assigned, transferred or licensed to Target or its Subsidiaries. No
third party has challenged, or to the knowledge of Target has threatened to
challenge, the right, title or interest of Target or its Subsidiaries in, to or
under Target IP Rights, or the validity, enforceability or claim construction of
any Patent Rights owned or co-owned or exclusively licensed by Target or its
Subsidiaries included in Target IP Rights. To the knowledge of Target, no any
third party claimed any right title or interest in any Target IP Rights in
contravention of or that would otherwise adversely affect Target’s rights in
such Target IP Rights.



                                   (d)        Section 2.9(d) of the Target
Disclosure Schedule lists all legally binding oral and written contracts,
agreements, and licenses in effect under which Target or its Subsidiaries has
any right, title or interest in, under or to any Material Target IP Rights,
other than nonexclusive licenses that are available to the public generally.



                                   (e)        No third party is asserting in
writing, or to the knowledge of Target threatening in writing or otherwise, to
make a claim which would adversely affect the ownership rights of Target or its
Subsidiaries in, under or to (i) any of the Material Target IP Rights or
(ii) any legally binding contract, agreement, or license under which Target or
its Subsidiaries has any right, title or interest in, under or to any of the
Material Target IP Rights, and Target has no knowledge of facts that have led
Target to believe that such claim is likely to be made. To the knowledge of
Target, no third party is asserting or to the knowledge of Target threatening to
assert a claim against any person other than Target or its Subsidiaries or their
respective affiliates, nor, to the knowledge of Target, is any such claim being
asserted or threatened against any such person, which would materially and
adversely affect the ownership rights of Target or its Subsidiaries to or under
(i) any of Target IP Rights or (ii) any legally binding contract, agreement, or
license under which Target or its Subsidiaries has any right, title or interest
in, under or to any of Target IP Rights, and Target has no knowledge of facts
that have led Target to believe that such claim is likely to be made.

                                   (f)        Neither Target nor its
Subsidiaries is subject to any legally binding contract or written agreement
that restricts the use, transfer, delivery or licensing of the Material Target
IP Rights (or any tangible embodiment thereof).

                                   (g)        Target and its Subsidiaries have
put in the policies and procedures listed on Section 2.9(g) of the Target
Disclosure Schedule to protect and maintain the confidentiality of the
proprietary know-how included in the Target IP Rights. Neither Target nor any of
its Subsidiaries has granted, licensed or conveyed to any third party, pursuant
to any written or oral contract, agreement, license or other arrangement, any
license or other right, title or interest in, to or under any Material Target IP
Rights (or any tangible embodiment thereof). There are no outstanding
obligations to pay any material amounts or provide other material consideration
to any other person in connection with any Material Target IP Rights (or any
tangible embodiment thereof).

                                   (h)        Target and its Subsidiaries own,
or otherwise possess legally enforceable rights to use, all IP Rights used by
Target in its conduct of the Current Target Business, other than those which,
individually or in the aggregate, are not material to the conduct of the Current
Target Business. To the knowledge of Target, the Target IP Rights collectively
constitute all of the IP Rights necessary to enable Target and its Subsidiaries
to conduct the Current Target Business, other than those which, individually or
in the aggregate, are not material to the conduct of the Current Target
Business.

                                   (i)        To the knowledge of Target, the
conduct of the Current Target Business does not infringe, constitute
contributory infringement, inducement to infringe, misappropriation or unlawful
use of IP Rights of any other person, and neither Target nor its Subsidiaries
has received any written notice or other communication asserting any of the
foregoing that remains unresolved.

                                   (j)        To the knowledge of Target, no
Material Target IP Rights are being infringed or misappropriated by any third
party.

                                   (k)        Neither Target nor its
Subsidiaries is currently a party to any legally binding written or oral
contract, agreement, or license to indemnify any other person against any charge
of infringement of any IP Rights.

                                   (l)        All current and former officers
and employees of Target and its Subsidiaries who have contributed in a material
manner to the creation or development of any Target IP Right have executed and
delivered to Target or its Subsidiaries an agreement (containing no exceptions
or exclusions from the scope of its coverage) regarding the protection of
proprietary information and the assignment to Target or its Subsidiaries of any
IP Rights arising from services performed for Target or its Subsidiaries by such
persons, each form of which has been made available in a data room for review by
Acquiror or its advisors. All current and former consultants and independent
contractors to Target or its Subsidiaries who have contributed in a material
manner to the creation or development of any Target IP Right have executed and
delivered to Target or its Subsidiaries an agreement in substantially the forms
provided to Acquiror or its counsel (containing no exceptions or exclusions from
the scope of its coverage) regarding the protection of proprietary information
and the assignment to Target or its Subsidiaries of any IP Rights arising from
the services performed for Target or its Subsidiaries by such persons. To the
knowledge of Target, no current employee or independent contractor of Target or
its Subsidiaries is in material violation of any term of any patent disclosure
agreement or employment contract or any other contract or agreement relating to
the relationship of any such employee or independent contractor with Target or
its Subsidiaries.

                                   (m)        Neither the execution, delivery or
performance of this Agreement by Target nor the consummation by Target of the
transactions contemplated by this Agreement will contravene, conflict with or
result in any limitation on Target’s right, title or interest in or to any
Target IP Rights.



                      2.10        Interested Party Transactions. Neither Target
nor its Subsidiaries are indebted to any director, officer or employee of Target
or its Subsidiaries (except for amounts due as salaries and bonuses under
employment contracts or employee benefit plans and amounts payable in
reimbursement of ordinary business expenses), and no such director or officer is
indebted to Target or its Subsidiaries.



                      2.11       Material Contracts.

                                   (a)        Section 2.11(a) of the Target
Disclosure Schedule lists all of the Material Contracts in effect as of the date
of this Agreement. Target has delivered to Acquiror, or made available to
Acquiror or its advisors in a data room, a complete and accurate copy of each
such Material Contract and all amendments or modifications thereto that exist.

                                   (b)        With respect to each Material
Contract listed in Section 2.11(a) of Target Disclosure Schedule: (i) such
Material Contract is in full force and effect as of the date hereof and, with
respect to each party thereto other than Target or any of its Subsidiaries, is
binding and enforceable against such party, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity,
regardless of whether asserted in a proceeding in equity or at law; and (ii) to
Target’s knowledge, (A) no party to such Material Contract is in breach or
default of such Material Contract, and (B) no event has occurred that with
notice or lapse of time would constitute a breach or default thereunder by
Target or any Subsidiary that is a party to such Material Contract, or would
permit the modification or premature termination of such Material Contract by
any other party thereto.



                                   (c)        " Material Contract" means any
oral or written legally binding, executory contract, agreement or commitment, or
directly related executory contracts, agreements or commitments, to which Target
or any of its Subsidiaries is a party or otherwise bound (i) under which
expected receipts or expenditures exceed $100,000 in the current or any future
calendar year; (ii) pursuant to which Target has obtained or granted any right,
title or interest in, under or to any Material Target IP Rights or in, under or
to the IP Rights of any other person (other than any such IP Rights as,
individually or in the aggregate, are not material to the conduct of the Current
Target Business and other than nonexclusive licenses that are available to the
public generally), or which relates directly and materially to the development,
distribution, supply, co-promotion, marketing or manufacturing of any Target
Product; (iii) evidencing indebtedness for borrowed or loaned money of $100,000
or more, including guarantees of such indebtedness by Target; (iv) creating or
relating to any partnership or joint venture or any sharing of profits or losses
by Target or its Subsidiaries with any third party; (v) with any Governmental
Entity (other than a public university or college); or (vi)  that if terminated,
would reasonably be expected to have a Target Material Adverse Effect.



                      2.12        Suppliers. No material current supplier of
Target or its Subsidiaries has canceled or otherwise terminated, or to the
knowledge of Target, threatened to cancel or otherwise terminate, its
relationship with Target or its Subsidiaries or has at any time on or after
Target Balance Sheet Date, decreased materially its services or supplies to
Target or its Subsidiaries in the case of any such supplier. To Target’s
knowledge, no such material supplier has indicated in a writing delivered to
Target or otherwise that such supplier intends to cancel or otherwise terminate
its relationship with Target or its Subsidiaries or to decrease materially its
delivery of services or supplies to Target or its Subsidiaries.



                      2.13        Title to Property. Target and its Subsidiaries
have (a) good and valid title to all of their tangible owned properties, real
and personal, including those reflected in the Target Balance Sheet or acquired
after the Target Balance Sheet Date (except properties sold or otherwise
disposed of since the Target Balance Sheet Date), and (b) with respect to
tangible leased properties, valid leasehold interests therein, free and clear of
all mortgages, liens, pledges, charges or other encumbrances of any kind or
character, except for the following (collectively, "Permitted Encumbrances"):
(i) liens for current taxes not yet due and payable or that are being contested
in good faith by appropriate proceedings; (ii) encumbrances that do not
materially impair the ownership or use of the assets to which they relate;
(iii) liens securing debt that is reflected on the Target Balance Sheet;
(iv) statutory or common law liens to secure obligations to landlords, lessors
or renters under leases or rental agreements; (v) deposits or pledges made in
connection with, or to secure payment of, workers’ compensation, unemployment
insurance or similar programs mandated by Applicable Laws; and (vi) statutory or
common law liens in favor of carriers, warehousemen, mechanics and materialmen,
to secure claims for labor, materials or supplies, and other like liens.



                      2.14       Real Estate.



                                   (a)        All leases for real property (each
a "Lease" and collectively, "Leases") to which Target or any of its Subsidiaries
is a party are in full force and effect and are binding and enforceable against
Target and, to Target’s knowledge, against the lessors, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to creditors’ rights generally and general
principles of equity, regardless of whether asserted in a proceeding in equity
or at law. True and correct copies of all such Leases, as amended or modified
through the date hereof, have been delivered to Acquiror or its advisors (or
have been made available in a data room for review by Acquiror or its advisors).
Neither Target nor its Subsidiaries own any real property.

                                   (b)        Target and its Subsidiaries are
not in material default under the terms of the Leases; and, to the knowledge of
Target, no lessor is in material default under any of the terms of the Leases.



                      2.15        Environmental Matters.



                                   (a)        The following terms shall be
defined as follows:



                                               (i)        " Environmental Laws"
shall mean any applicable, federal, state or local governmental laws (including
common laws), statutes, ordinances, codes, regulations, rules, permits,
licenses, certificates, approvals, judgments, decrees, orders, directives, or
requirements that regulate the protection of the environment, protection of
public health and safety, or protection of worker health and safety, or that
regulate the handling, use, manufacturing, processing, storage, treatment,
transportation, discharge, release, emission, disposal, re-use, or recycling of
Hazardous Materials , including the federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. Section 9601, et
seq., as amended ("CERCLA"), and the federal Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901, et seq., as amended ("RCRA").



                                               (ii)       " Hazardous Materials"
shall mean any material, chemical, compound, substance, mixture or by-product
that is identified, defined, designated, listed, restricted or otherwise
regulated under Environmental Laws as a "hazardous constituent," "hazardous
substance," "hazardous material," "acutely hazardous material," "extremely
hazardous material," "hazardous waste," "hazardous waste constituent," "acutely
hazardous waste," "extremely hazardous waste," "infectious waste," "medical
waste," "biomedical waste," "pollutant," "toxic pollutant," or "contaminant. The
term "Hazardous Materials" shall include any "hazardous substances" as defined,
listed, designated or regulated under CERCLA, any "hazardous wastes" or "solid
wastes" as defined, listed, designated or regulated under RCRA, any asbestos or
asbestos containing materials any polychlorinated biphenyls, and any petroleum
or hydrocarbonic substance, fraction, distillate or by-product.



                                   (b)        Target and its Subsidiaries are in
compliance with all Environmental Laws relating to the properties or facilities
used, leased or occupied by Target or its Subsidiaries (collectively, "Target
Facilities"). Target has not and, to Target’s knowledge, no third party has,
discharged, emitted, released, leaked or spilled Hazardous Materials at any of
Target Facilities that are reasonably likely to give rise to liability of Target
under Environmental Laws. As of the date hereof, no civil, criminal or
administrative action, proceeding or, to Target’s knowledge, investigation is
pending against Target or its Subsidiaries, or, to Target’s knowledge,
threatened against Target or its Subsidiaries, with respect to Hazardous
Materials or Environmental Laws.



                      2.16       Taxes.



                                   (a)        As used in this Agreement, the
terms "Tax" and "Taxes" mean all federal, state and local taxes of any country,
assessments and other governmental charges, duties, impositions and liabilities,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, stamp transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes, together with all interest, penalties and additions imposed with respect
to such amounts and any obligations under any legally binding agreements or
arrangements with any other person with respect to such amounts and including
any liability for the aforementioned taxes of a predecessor entity

                                   (b)        Each of the returns, information
statements or reports required to be filed with a Governmental Authority with
respect to Taxes ("Tax Returns") by or on behalf of or with respect to Target or
its Subsidiaries: (i) has been timely filed on or before the applicable due date
(including any extensions of such due date), (ii) is true, correct and complete
in all material respects, and (iii) has been prepared in all material respects
in compliance with Applicable Laws. All Taxes shown on the filed Tax Returns
have been timely paid, except to the extent such amounts are being contested in
good faith by Target or are properly reserved for on the Unaudited Balance Sheet
by specific provision therefore (with respect to all Taxes for or with respect
to all periods ending on or before September 30, 2006) or on the books or
records of Target by specific provision therefore with respect to all Taxes for
or with respect to all periods thereafter. All Taxes due and payable by Target
or its Subsidiaries (whether or not shown to be due on filed Tax Returns) have
been timely paid to the proper Governmental Authority. All Taxes that Target or
its Subsidiaries have been required to collect or withhold have been duly
collected or withheld and, to the extent required by Applicable Laws when due,
have been duly and timely paid to the proper Governmental Authority.

                                   (c)        There has not been any audit of
any Tax Return by any Governmental Authority. No audit, examination or other
administrative or court proceedings involving Taxes is in progress, and Target
has not been notified in writing by any Governmental Authority that any such
audit, examination or other administrative or court proceeding involving Taxes
is contemplated or pending. No extension of time with respect to any date on
which a Tax Return was required to be filed by Target or its Subsidiaries is in
force, and no waiver or agreement by or with respect to Target or its
Subsidiaries is in force for the extension of time for the payment, collection
or assessment of any Taxes. No claim has been made by any Governmental Authority
in a jurisdiction where neither Target nor its Subsidiaries files Tax Returns
that Target or its Subsidiaries is subject to taxation by that jurisdiction. No
deficiencies for any Tax have been proposed, asserted or assessed against or
with respect to Target or any Subsidiary which have not been settled and paid.
There are no Liens for Taxes on any asset of Target or its Subsidiaries other
than Liens for Taxes not yet due and payable.

                                   (d)        Target has not agreed to and is
not required to make any adjustment for any period after the date of this
Agreement pursuant to Section 481(a) of the Internal Revenue Code of 1986, as
amended (the "Code"), by reason of any change in any accounting method. There is
no application pending with any Governmental Authority requesting permission for
any such change in any accounting method of Target, and the Internal Revenue
Service has not issued in writing any pending proposal regarding any such
adjustment or change in accounting method. No closing agreements, private letter
rulings, technical advice memoranda or similar agreements or rulings have been
entered into or issued by any taxing authority with respect to Target or any of
its Subsidiaries.

                                   (e)        Target is not and has never been a
party to any agreement with any third party relating to allocating or sharing
the payment of, or liability for, Taxes or Tax benefits. Target has no liability
for the Taxes of any third party (other than its subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
law) as a transferee or successor, by contract or otherwise. None of Target or
any of its Subsidiaries is or has ever been bound by any Tax indemnity
agreement, Tax sharing agreement, or Tax allocation agreement.

                                   (f)        Target is not and has never been a
member of an affiliated group of corporations within the meaning of Section 1504
of the Code or of any group that has filed a combined, consolidated or unitary
return under state, local or foreign law. . Neither Target nor any of its
Subsidiaries has ever been a party to any joint venture, partnership or other
agreement that could be treated as a partnership for Tax purposes.

                                   (g)        Target has not participated in a
"reportable transaction" within the meaning of Treasury Regulation Section
1.6011-4(b) or a "listed transaction" within the meaning of Section 6707A of the
Code. Target has disclosed on its United States federal income Tax Returns all
positions taken therein that could give rise to a substantial understatement of
United States federal income Tax within the meaning of Section 6662 of the Code.

                                   (h)        Neither Target nor any of its
Subsidiaries is (or has been for the five-year period ending at Closing) a
"United States real property holding corporation" as defined in Section
897(c)(2) of the Code and the applicable Treasury Regulations.

                                   (i)        Target does not have a permanent
establishment in any country other than the United States, as defined in any
applicable Tax treaty between the United States and such other country.

                                   (j)        As of the date hereof, Target does
not have, and as at the Effective Time neither the Target nor any of its
Subsidiaries will have, "substantial nonbusiness assets" within the meaning of
Section 382(l)(4) of the Code.

                                   (k)        There has been no "ownership
change" (within the meaning of Section 382 of the Code) with respect to Target
within the two year period that will end on the Closing Date, other than as
described in the 382 statements included with Target's Tax Returns filed prior
to the date of this Agreement.

                      2.17        Employee Matters.



                                   (a)        Target has made available to
Acquiror a list, attached as Schedule 2.17(a) of the Target Disclosure Schedule,
containing (a) the names of all current employees (including part-time employees
and temporary employees), current independent contractors and current
consultants of Target and its Subsidiaries, and (b) their current respective
salaries or wages, other compensation, dates of employment, positions and all
written agreements between Target and such individuals or entities.

                                   (b)        Section 2.17(b) of the Target
Disclosure Schedule sets forth a complete and accurate list of each plan,
program, policy, contract, or agreement providing for employment, compensation,
retirement, deferred compensation, loans, severance, separation, relocation,
repatriation, expatriation, visas, work permits, termination pay, performance
awards, bonus, incentive, stock option, stock purchase, stock bonus, phantom
stock, stock appreciation right, supplemental retirement, fringe benefits,
cafeteria benefits or other benefits, whether written or unwritten, including
each "employee benefit plan" within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), which is, or has
been, sponsored, maintained, contributed to, or required to be contributed to by
Target or its Subsidiaries and, with respect to any such plans which are subject
to Code Section 401(a), any trade or business (whether or not incorporated) that
is or at any relevant time was treated as a single employer with Target within
the meaning of Section 414(b), (c), (m) or (o) of the Code (an "ERISA
Affiliate"), for the benefit of any person who performs or who has performed
services for Target or its Subsidiaries and with respect to which Target, its
Subsidiaries or any ERISA Affiliate has, or is reasonably likely to have, any
liability or obligation (collectively, the "Target Employee Plans").

                                   (c)        Target has delivered to Acquiror
or its advisors (or made available in a data room for review by Acquiror or its
advisors) true and complete copies of each of the Target Employee Plans and
related plan documents, including trust documents, group annuity contracts, plan
amendments, insurance policies or contracts, participant agreements, employee
booklets, administrative service agreements, summary plan descriptions,
compliance and nondiscrimination tests for the last three plan years, standard
COBRA forms and related notices, registration statements and prospectuses and,
to the extent still in its possession, any material employee communications
relating thereto. With respect to each Target Employee Plan that is subject to
ERISA reporting requirements, Target has made available in a data room for
review by Acquiror or its advisors copies of the Form 5500 reports filed for the
last five plan years. Target has made available in a data room for review by
Acquiror or its advisors the most recent Internal Revenue Service determination
or opinion letter issued with respect to each such Target Employee Plan, and to
Target’s knowledge, nothing has occurred since the issuance of each such letter
that would reasonably be expected to cause the loss of the tax-qualified status
of any Target Employee Plan subject to Code Section 401(a).

                                   (d)        Each Target Employee Plan is being
administered in accordance with its terms and in compliance with the
requirements prescribed by any and all statutes, rules and regulations
(including ERISA and the Code). Target and each ERISA Affiliate are not in
default under or violation of, and have no knowledge of any default or violation
by any other party to, any of the Target Employee Plans. Any Target Employee
Plan intended to be qualified under Section 401(a) of the Code has either
obtained from the Internal Revenue Service a favorable determination letter as
to its qualified status under the Code, including all currently effective
amendments to the Code, or has time remaining to apply under applicable Treasury
Regulations or Internal Revenue Service pronouncements for a determination or
opinion letter or to make any amendments necessary to obtain a favorable
determination or opinion letter. None of the Target Employee Plans promises or
provides retiree medical or other retiree welfare benefits to any person. Target
has not engaged in, or participated in, any transaction which would be
considered a non-exempt "prohibited transaction," as such term is defined in
Section 406 of ERISA or Section 4975 of the Code, and to Target’s knowledge, no
other third-party fiduciary and/or party-in-interest has engaged in any such
"prohibited transaction" with respect to any Target Employee Plan. Neither
Target nor any ERISA Affiliate is subject to any liability or penalty under
Sections 4976 through 4980 of the Code or Title I of ERISA with respect to any
Target Employee Plan. All contributions required to be made by Target or any
ERISA Affiliate to any Target Employee Plan have been paid or accrued. With
respect to each Target Employee Plan, no "reportable event" within the meaning
of Section 4043 of ERISA (excluding any such event for which the thirty (30) day
notice requirement has been waived under the regulations to Section 4043 of
ERISA) has occurred, nor has any event described in Section 4062, 4063 or 4041
or ERISA occurred. Each Target Employee Plan subject to ERISA has prepared in
good faith and timely filed all requisite governmental reports, which were true
and correct in all material respects as of the date filed, and has properly and
timely filed and distributed or posted all notices and reports to employees
required to be filed, distributed or posted with respect to each such Target
Employee Plan. No suit, administrative proceeding or action is pending, or to
the knowledge of Target is overtly threatened in a written communication with
Target, against or with respect to any such Target Employment Plan. There has
been no amendment to, or written interpretation or announcement by Target or any
ERISA Affiliate regarding, any Target Employee Plan that would increase the
expense of maintaining such Target Employee Plan above the level of expense
incurred with respect to that Plan for the fiscal year ended December 31, 2005.

                                   (e)        Neither Target nor any ERISA
Affiliate has ever maintained, established, sponsored, participated in or
contributed to, or is obligated to contribute to, or otherwise incurred any
obligation or liability (including any contingent liability) under, any
"multiemployer plan" (as defined in Section 3(37) of ERISA) or any "pension
plan" (as defined in Section 3(2) of ERISA) subject to Title IV of ERISA or
Section 412 of the Code. Neither Target nor any ERISA Affiliate has any actual
or potential withdrawal liability (including any contingent liability) for any
complete or partial withdrawal (as defined in Sections 4203 and 4205 of ERISA)
from any multiemployer plan.



                                   (f)        Neither Target nor any ERISA
Affiliate has ever maintained, established, sponsored, participated in or
contributed to any self-insured plan that is governed by ERISA and that provides
benefits to employees (including any such plan pursuant to which a stop-loss
policy or contract applies), other than a health care reimbursement plan.



                                   (g)        With respect to each Target
Employee Plan, Target is in compliance with (i) the applicable health care
continuation and notice provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA") and the regulations thereunder or any state
law governing health care coverage extension or continuation; (ii) the
applicable requirements of the Family and Medical Leave Act of 1993 and the
regulations thereunder; and (iii) the applicable requirements of the Health
Insurance Portability and Accountability Act of 1996 ("HIPAA"). Target has no
unsatisfied obligations to any employees, former employees or qualified
beneficiaries pursuant to COBRA, HIPAA or any state law governing health care
coverage extension or continuation.

                                   (h)        Except as expressly provided in
this Agreement, the consummation of the Merger will not (i) entitle any current
or former employee or other service provider of Target or any ERISA Affiliate to
severance benefits or any other payment (including unemployment compensation,
golden parachute, bonus or benefits under any Target Employee Plan), except as
expressly provided in this Agreement; or (ii) accelerate the time of payment or
vesting of any such benefits or increase the amount of compensation due any such
employee or service provider. No benefit payable or that may become payable by
Target pursuant to any Target Employee Plan or as a result of or arising under
this Agreement shall constitute an "excess parachute payment" (as defined in
Section 280G) subject to the imposition of an excise Tax under Section 4999 of
the Code or the deduction for which would be disallowed by reason of
Section 280G of the Code. Each Target Employee Plan can be amended, terminated
or otherwise discontinued after the Effective Time in accordance with its terms,
without liability to Acquiror or Target other than ordinary administration
expenses typically incurred in a termination event.

                                   (i)        Neither Target nor its
Subsidiaries are a party to any contract, agreement, plan or arrangement,
including but not limited to the provisions of this Agreement, covering any
employee or former employee of Target or its Subsidiaries that, individually or
in the aggregate, would reasonably be expected to give rise to the payment of
any amount that would be subject to the deductibility limits of Section 404 of
the Code.



                      2.18        Insurance. There is no claim pending under any
of Target’s insurance policies or fidelity bonds as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or bonds.
Target and its Subsidiaries are in compliance in all respects with the terms of
such policies and bonds. Target has no knowledge of any threatened termination
of, or material premium increase with respect to, any of such policies or bonds.



                      2.19        Compliance With Laws. Target and its
Subsidiaries are in compliance in all material respects with, and have not
received any written or oral notices of any material pending violation with
respect to, any federal, state, local or foreign statute, law or regulation with
respect to the conduct of the Current Target Business, except for violations
that have been cured or are no longer being asserted.



                      2.20        Brokers’ and Finders’ Fee. Except for Credit
Suisse Securities (USA) LLC ("Credit Suisse"), no broker, finder or investment
banker is entitled to brokerage or finders’ fees or agents’ commissions or
investment bankers’ fees or any similar charges from Target or its Subsidiaries
in connection with the Merger, this Agreement or any transaction contemplated
hereby.

                      2.21        Regulatory Compliance.

                                   (a)        All biological and drug products
being manufactured, distributed or developed by Target ("Target Products") that
are subject to the jurisdiction of the Food and Drug Administration ("FDA") are
being manufactured, labeled, stored, tested, distributed and marketed in
compliance in all material respects with all applicable requirements under the
Food and Drug and Cosmetic Act ("FDCA"), the Public Health Service Act, their
applicable implementing regulations and all comparable state laws and
regulations.

                                   (b)        All human clinical trials
conducted by or on behalf of Target have been, and are being, conducted in
material compliance with the applicable requirements of Good Clinical Practice,
Informed Consent and all other applicable requirements relating to protection of
human subjects contained in 21 CFR Parts 50, 54, and 56.

                                   (c)        All manufacturing operations
conducted by or for the benefit of Target with respect to Target Products being
used in human clinical trials have been and are being conducted in accordance,
in all respects, with the FDA’s recommended current Good Manufacturing Practices
continuum for drug and biological products. In addition, Target is in material
compliance with all applicable registration and listing requirements set forth
in 21 U.S.C. Section 360 and 21 CFR Part 207 and all similar Applicable Laws.

                                   (d)        Target has not received any notice
that the FDA or any other Governmental Entity has initiated, or threatened to
initiate, any action to suspend any clinical trial, suspend or terminate any
Investigational New Drug Application sponsored by Target or otherwise restrict
the preclinical research on or clinical study of any Target Product or any
biological or drug product being developed by Target, or to recall, suspend or
otherwise restrict the manufacture of any Target Product, and Target has no
knowledge of any facts that have led it to believe that any Governmental Entity
is considering such action or is likely to take such action.

                                   (e)        Neither Target nor, to the
knowledge of Target, any of its officers, key employees, agents or clinical
investigators acting for Target, has committed any act, made any statement or
failed to make any statement that would reasonably be expected to provide a
basis for the FDA to invoke its policy with respect to "Fraud, Untrue Statements
of Material Facts, Bribery, and Illegal Gratuities" set forth in 56 Fed. Reg.
46191 (September 10, 1991) and any amendments thereto. Neither Target nor, to
the knowledge of Target, any officer, key employee or agent of Target has been
convicted of any crime or engaged in any conduct that would reasonably be
expected to result in (i) debarment under 21 U.S.C. Section 335a or any similar
state law or (ii) exclusion under 42 U.S.C. Section 1320a-7 or any similar state
law or regulation.

                                   (f)        All animal studies or other
preclinical tests performed in connection with or as the basis for any
regulatory approval required for Target Products either (x) have been conducted
in accordance, in all material respects, with applicable Good Laboratory
Practice requirements contained in 21 CFR Part 58 or (y) involved experimental
research techniques that could not be performed by a registered GLP testing
laboratory (with appropriate notice being given to the FDA) and have employed
the procedures and controls generally used by qualified experts in animal or
preclinical study of products comparable to those being developed by Target and
in compliance with all Applicable Laws.

                                   (g)        There are no proceedings pending
with respect to a violation by Target of the FDCA, FDA regulations adopted
thereunder, the Controlled Substance Act or any other similar legislation or
regulation promulgated by any other Governmental Entity, and Target has no
knowledge of any facts that have led it to believe that any such proceeding is
likely to be brought.

                      2.22        Clinical Material. Target has access on
commercially reasonable terms to sufficient quantities of all clinical trial
materials, and/or all materials that Target believes are necessary to
manufacture clinical trial materials, in quantities sufficient to perform Phase
3 clinical trials of ceftaroline and to carry out all associated chemistry,
manufacturing, and controls activities, including but not limited to process
characterization, process validation, specification development, and stability
testing, as applicable to the stage of development of the product..



            3.         Representations and Warranties of Acquiror and Merger
Sub. Acquiror and Merger Sub represent and warrant to Target that:



                      3.1         Organization, Standing and Power. Each of
Acquiror and Merger Sub is a corporation duly organized, validly existing and in
good standing, if applicable, under the laws of the state in which it was
incorporated. There is no pending or, to the knowledge of Acquiror or Merger
Sub, threatened, action for the dissolution, liquidation or insolvency of either
Acquiror or Merger Sub. Each of Acquiror and Merger Sub is duly qualified to do
business, and is in good standing (if such concept is applicable in the relevant
jurisdiction), in each jurisdiction where the operation of its business and
ownership of its properties requires such qualification, except where the
failure to so qualify would not have a Acquiror Material Adverse Effect.



                      3.2         Authority. Acquiror and Merger Sub have all
requisite corporate power and authority to enter into and deliver this Agreement
and to consummate the Merger. The execution and delivery by Acquiror and Merger
Sub of this Agreement and the consummation by Acquiror and Merger Sub of the
Merger have been duly authorized by all necessary corporate action on the part
of Acquiror and Merger Sub, and no other authorization or consent of Acquiror,
Merger Sub or their respective stockholders is necessary other than the approval
of this Agreement by Acquiror in its capacity as sole stockholder of Merger Sub.
This Agreement has been duly executed and delivered by Acquiror and Merger Sub,
and, assuming this Agreement constitutes the valid and binding obligation of
Target, this Agreement constitutes a valid and binding obligation of each of
Acquiror and Merger Sub, enforceable against each of Acquiror and Merger Sub in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to creditors’ rights generally and general principles of equity, regardless of
whether asserted in a proceeding in equity or at law.



                      3.3         Noncontravention. Neither the execution and
delivery by Acquiror and Merger Sub of this Agreement, nor the consummation by
Acquiror or Merger Sub of any of the transactions contemplated hereby, will:

                                   (a)        conflict with or violate any
provision of the certificate of incorporation or bylaws of Acquiror or the
certificate of incorporation or bylaws of Merger Sub;



                                   (b)        require on the part of Acquiror or
Merger Sub any registration, declaration or filing with, or any permit, order,
authorization, consent or approval of, any Governmental Entity, except for
(i) compliance with the applicable requirements of HSR and applicable foreign
antitrust or trade regulation laws, (ii) the filing by Acquiror of such reports
and information with the Securities and Exchange Commission ("SEC") under the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated by the SEC thereunder, as may be required in connection with this
Agreement, the Merger and the other transactions contemplated by this Agreement,
and (iii) any registration, declaration, filing, permit, order, authorization,
consent or approval which if not made or obtained would not reasonably be
expected to have a material adverse effect on Acquiror’s or Merger Sub’s ability
to consummate the Merger or any of the other transactions contemplated hereby
(an "Acquiror Material Adverse Effect");

                                   (c)        conflict with, result in a breach
of, constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any party any
right to terminate or modify, or require any notice, consent or waiver under,
any contract or agreement to which Acquiror or Merger Sub is a party or by which
Acquiror or Merger Sub is bound, except for (i) any conflict, breach, default,
acceleration or right to terminate or modify that would not reasonably be
expected to result in an Acquiror Material Adverse Effect or (ii) any notice,
consent or waiver, the failure of which to make or obtain would not reasonably
be expected to result in an Acquiror Material Adverse Effect;

                                   (d)        violate any order, writ,
injunction or decree applicable to Acquiror or Merger Sub or any of their
respective properties or assets, except for any violation that would

not reasonably be expected to have an Acquiror Material Adverse Effect;

                                   (e)        violate any statute, rule or
regulation applicable to Acquiror or Merger Sub or any of their respective
properties or assets, except for any violation that would not reasonably be
expected to result in an Acquiror Material Adverse Effect; or

                                   (f)        render Acquiror insolvent or
unable to pay its debts as they become due.



                      3.4         Litigation.

                                   (a)        There is no private or
governmental action, suit, proceeding, claim, arbitration or, to the knowledge
of Acquiror, investigation, pending before any Governmental Entity or, to the
knowledge of Acquiror, overtly threatened in a communication with Acquiror,
against Acquiror or its Subsidiaries or any of their respective properties or
any of their respective officers or directors (in their capacities as such) that
would reasonably be expected to result in an Acquiror Material Adverse Effect.

                                   (b)        There is no judgment, decree or
order against Acquiror or Merger Sub or, to the knowledge of Acquiror and Merger
Sub, against any of their respective directors or officers (in their capacities
as such) that specifically names Acquiror or its Subsidiaries or such directors
or officers and that would reasonably be expected to result in an Acquiror
Material Adverse Effect.



                      3.5         Merger Sub. Merger Sub was formed solely for
the purpose of engaging in the transactions contemplated by this Agreement, has
engaged in no other business activities and has conducted its operations only as
contemplated by this Agreement.



                      3.6         Adequacy of Funds. Acquiror currently has, and
will at Closing continue to have, adequate financial resources to satisfy its
monetary and other obligations under this Agreement, including its obligations
to pay the Merger Consideration as contemplated by Section 1.6 and to make the
payments required by Section 1.11.



            4.         Conduct Prior to the Effective Time.



                      4.1         Conduct of Business of Target. During the
period from the date of this Agreement through the Effective Time (the
"Pre-Closing Period"), except (i) to the extent necessary to comply with
Target’s obligations under this Agreement, (ii) as reasonably necessary to
ensure that Target complies with Applicable Laws and pre-existing contractual
obligations or (iii) as consented to in writing by Acquiror (which consent shall
not be unreasonably withheld or delayed), (A) Target shall use its commercially
reasonable best efforts to (1) carry on its business in the ordinary course
consistent with past practices, (2) preserve intact its present business
organization and (3) preserve its relationships with customers, suppliers,
distributors, licensors, licensees, and others to whom Target has contractual
obligations, and (B) Target shall not and shall cause its Subsidiaries to not:



                                   (a)         Charter Documents. Amend its
certificate of incorporation or bylaws;

                                   (b)         Dividends; Certain Changes in
Capital Stock. Declare or pay any dividends on or make any other distributions
(whether in cash, stock or property) in respect of any of its capital stock, or
split, combine or reclassify any of its capital stock, or issue any shares of
Target Capital Stock or securities convertible or exercisable or exchangeable
for Target Capital Stock (it being understood, however, that notwithstanding the
foregoing: (i) Target may grant Target Options in the ordinary course of
business; (ii) Target may issue shares of Target Stock upon the exercise of
Target Options; (iii) if, after February 1, 2007, Target requests a loan from
Acquiror for a reasonable sum in connection with, and in furtherance of, the
operation of its business but Target and Acquiror, acting reasonably and in good
faith, are not able to agree on the terms such loan promptly, Target may issue
shares of capital stock as long as such issuance is in compliance with all
Applicable Laws and would not: (A) increase the aggregate amount of the Purchase
Price; (B) be reasonably likely to cause a delay in the closing of the Merger;
or (C) cause the executed Written Consents obtained under Section 5.2 to no
longer exceed the Required Stockholder Vote unless Target obtains from holders
of such additional securities Written Consents in sufficient numbers so that the
total number of such executed Written Consents exceeds the Required Stockholder
Vote; and (iv) if Target does request such loan from Acquiror, Acquiror shall
negotiate in good faith with Target in an attempt to provide such loan promptly
on commercially reasonable terms);

                                   (c)         Intellectual Property Rights.
Enter into or amend any agreements (i) pursuant to which Target transfers or
licenses to any person any Material Target IP Rights or any other IP Rights
(other than any of the same as are not material, individually or in the
aggregate, to the Current Target Business or as are needed to be transferred or
licensed in the ordinary course of Target in conducting, and in furtherance of,
the Current Target Business), or otherwise grants to any person exclusive rights
in any Material Target IP Rights, or (ii) that would be a Material Contract,
other than in the ordinary course of business consistent with past practices and
with the clinical programs or business plans Target has disclosed to or
discussed with Acquiror prior to the date of this Agreement;

                                   (d)         Dispositions. Sell, lease or
license to any person, or permit the imposition of any encumbrance (other than
Permitted Encumbrances) on, any of its properties or assets that are material,
individually or in the aggregate, to the Current Target Business;

                                   (e)         Indebtedness. Incur any
indebtedness for borrowed money, or guarantee any such indebtedness, or issue or
sell any debt securities or guarantee any debt securities of others;

                                   (f)         Capital Expenditures. Make any
capital expenditures, capital additions or capital improvements, in each case in
excess of $250,000 in the aggregate, other than expenditures in the ordinary
course of business;

                                   (g)         Insurance. Materially reduce the
amount of any material insurance coverage provided by existing insurance
policies other than upon the expiration of any such policy;

                                   (h)         Waiver. Waive any material right
under any Material Contract;

                                   (i)         Employee Benefit Plans; New
Hires; Pay Increases. Amend any Target Employee Plan or adopt any Target
Employee Plan, except as contemplated by Section 1.11, or, except for new hires
for those positions listed on the attached Schedule 4.1(i), hire any new
employee with a base salary exceeding $80,000, pay any special bonus, special
remuneration or special non cash benefit (except payments and benefits made
pursuant to existing written agreements that are disclosed on Target Disclosure
Schedule), or materially increase the benefits, salaries or wage rates of
Target’s employees;

                                   (j)         Severance Arrangements. Grant or
pay any severance or termination pay or benefits to any director, officer or
employee of Target, except for payments and benefits made pursuant to existing
agreements that are disclosed on Target Disclosure Schedule;

                                   (k)         Lawsuits. Commence a lawsuit
other than (i) for the routine collection of bills, (ii) in such cases where
Target in good faith determines that failure to commence suit would result in
the material impairment of a valuable aspect of Target’s business, provided that
it consults with Acquiror prior to the filing of such a suit or (iii) for a
breach of this Agreement;

                                   (l)         Acquisitions. Acquire or agree to
acquire by merging with, or by purchasing a substantial portion of the stock or
assets of, or by any other manner, any business or any corporation, partnership,
association or other business organization or division thereof or otherwise
acquire or agree to acquire any assets that are material individually or in the
aggregate, to its business, taken as a whole;

                                   (m)         Taxes. Make or change any
material election in respect of Taxes, adopt or change any accounting method in
respect of Taxes, file any material Tax Return or any amendment to a material
Tax Return, enter into any closing agreement, settle any material claim or
assessment in respect of Taxes, or consent to any extension or waiver of the
limitation period applicable to any material claim or assessment in respect of
Taxes; or

                                   (n)         Other. Agree to take any of the
actions described in Sections 4.1(a) through 4.1(m).



            5.         Additional Agreements.



                      5.1         Access to Information. During the Pre-Closing
Period, Target shall afford Acquiror and its personnel, accountants, counsel and
other representatives access during normal business hours to (i) all of Target’s
books, contracts and records and (ii) all other existing information in Target’s
possession concerning the business, properties and personnel of Target and shall
permit them to conduct such examination of the condition of the assets of Target
and the Target Business as Acquiror deems necessary or advisable to familiarize
itself with the assets, properties, books, records and other matters relating
directly to Target and to verify the representations and warranties of the
Target hereunder, including, without limitation, discussions with Target's
officers, employees, accountants, and other agents; provided, however, that in
exercising access rights under this Section 5.1, Acquiror shall not be permitted
to interfere unreasonably with the conduct of the business of Target.

                      5.2         Stockholder Consent.

                                   (a)        The Majority Holders have
indicated that they intend, as promptly as practicable following the execution
of this Agreement and in any event on the date of this Agreement, to deliver, in
accordance with Applicable Laws, executed Written Consents setting forth the
irrevocable adoption of this Agreement, which Written Consents, if received,
shall constitute or exceed the Required Stockholder Vote. Target shall notify
Acquiror promptly after receipt of the Required Stockholder Vote, whether
through the receipt of executed Written Consents from the Majority Holders or
otherwise.

                                   (b)         Notices.

                                               (i)        Promptly, but in no
event later than five Business Days after the date that the Required Stockholder
Vote is received by Target (the "‘Approval Date"), Target shall deliver notice
to the holders of Target Capital Stock of the adoption of this Agreement by the
Required Stockholder Vote, pursuant to and in accordance with Section 228(e) of
the Delaware Law and the Target Certificate of Incorporation and bylaws (the
"Stockholder Notice").

                                               (ii)       Promptly, but in no
event later than five (5) Business Days after the Approval Date, Target shall
mail to each holder of Target Capital Stock a copy of the notice required
pursuant to Section 262 informing them that appraisal rights are available for
their shares pursuant to Section 262 along with such other information as
required by Section 262 and Applicable Laws (the "Section 262 Notice"). The
Section 262 Notice shall contain all information required by Applicable Laws.

                                   (c)        Target shall provide to Acquiror
copies of the Stockholder Notice and the Section 262 Notice, including any
amendments or supplements thereto, prior to delivering such notices (and Target
shall incorporate reasonable comments of Acquiror with respect to such notices
to the extent such comments are provided promptly after Acquiror receives such
notices).

                                   (d)        As promptly as practicable after
the execution of this Agreement, Target shall submit to the stockholders of
Target for approval by such number of stockholders of Target as is required by
the terms of Section 280G(b)(5)(B) of the Code and the Treasury Regulations
thereunder, a written consent in favor of a single proposal to render the
parachute payment provisions of Section 280G of the Code and the Treasury
Regulations thereunder (collectively, "Section 280G") inapplicable to any and
all payments and/or benefits provided to any employee of Target pursuant to any
employment contract or other contract between Target and such employee that
might result, separately or in the aggregate, in the payment of any amount
and/or the provision of any benefit that would not be deductible by reason of
Section 280G or that would be subject to an excise tax under Section 4999 of the
Code (together, the "Section 280G Payments"). Any such stockholder approval
shall be obtained in a manner which satisfies all applicable requirements of
Section 280G(b)(5)(B) of the Code and the Treasury Regulations thereunder,
including Q-7 of Section 1.280G-1 of such Treasury Regulations.

                      5.3         Public Disclosure. Except as may be required
by law or by obligations pursuant to any listing agreement with any applicable
national securities exchange, during the Pre-Closing Period, (a) Acquiror and
Target shall consult with each other before issuing any press release or
otherwise making any public statement or making any other public (or
non-confidential) disclosure (whether or not in response to an inquiry)
regarding the terms of this Agreement and the transactions contemplated hereby
and (b) without limiting Acquiror’s obligations under that certain
confidentiality agreement, dated October 27, 2006, between Target and Acquiror
(the "Confidentiality Agreement"), neither Acquiror nor Target shall issue any
such press release or make any such public statement or disclosure without the
prior approval of Target or Acquiror, as the case may be (which approval shall
not be unreasonably withheld or delayed).

                      5.4         Regulatory Approval; Further Assurances.

                                   (a)        Acquiror and Target shall use
commercially reasonable best efforts to effectuate the Merger and make effective
the other transactions contemplated by this Agreement as soon as practicable
following the date of this Agreement. Without limiting the generality of the
foregoing, each party to this Agreement shall: (i) make any filings and give any
notices required to be made or given by such party in connection with the Merger
and the other transactions contemplated by this Agreement; (ii) use best efforts
to obtain any consent required to be obtained (pursuant to any applicable legal
requirement, contract or otherwise) by such party in connection with the Merger
or any of the other transactions contemplated by this Agreement; and (iii) use
best efforts to lift any restraint, injunction or other legal bar to the Merger.
Each of Acquiror and Target shall promptly deliver to the other a copy of each
such filing made, each such notice given and each such consent obtained during
the Pre-Closing Period.

                                   (b)        Within seven (7) days of the date
of this Agreement, Acquiror and Target shall cause to be prepared and filed the
notifications required under HSR in connection with the Merger, and shall
request early termination of the waiting period under HSR with respect to such
filing. Acquiror and Target shall respond as promptly as practicable to (i) any
inquiries or requests received from the Federal Trade Commission or the
Department of Justice for additional information or documentation and (ii) any
inquiries or requests received from any state attorney general or other
Governmental Entity in connection with antitrust or related matters. Each of
Target (to the extent it has knowledge of such facts) and Acquiror shall (A)
give the other party prompt notice of the commencement of any legal proceeding
by or before any Governmental Entity with respect to the Merger or any of the
other transactions contemplated by this Agreement; (B) keep the other party
informed as to the status of any such legal proceeding; and (C) promptly inform
the other party of any communication to or from the Federal Trade Commission,
the Department of Justice or any other Governmental Entity regarding the Merger.
Target and Acquiror will consult and cooperate with one another, and will
consider in good faith the views of one another, in connection with any
analysis, appearance, presentation, memorandum, brief, argument, opinion or
proposal made or submitted by either of them in connection with any legal
proceeding under or relating to HSR or any other foreign, federal or state
antitrust, anticompetition or fair trade law. In addition, except as may be
prohibited by any Governmental Entity or by any Applicable Laws, in connection
with any legal proceeding under or relating to HSR or any other foreign, federal
or state antitrust, anticompetition or fair trade law or any other similar legal
proceeding relating to the Merger to which either Target or Acquiror is a party,
each of Target and Acquiror will permit authorized representatives of the other
party to be present at each meeting or conference with representatives of any
Governmental Entity relating to any such legal proceeding and to have access to
and be consulted in connection with any document, opinion or proposal made or
submitted to any Governmental Entity in connection with any such legal
proceeding.



                      5.5         Escrow Agreement. At or before the Effective
Time, Acquiror, Merger Sub and the Stockholders’ Agent shall, and shall use
commercially reasonable efforts to cause Escrow Agent to, execute an Escrow
Agreement in substantially the form of Exhibit D.

                      5.6         Employees.

                                   (a)        Acquiror shall enroll all Target
Employees that remain employed by the Surviving Corporation ("Continuing
Employees") in the Acquiror plans, programs, policies, practices, contracts,
agreements or other arrangements providing for employment, compensation,
retirement, deferred compensation, loans, severance, separation, termination
pay, performance awards, bonus, incentive, stock option, stock purchase, stock
bonus, phantom stock, stock appreciation right, supplemental retirement, fringe
benefits, cafeteria benefits or other benefits, whether written or unwritten,
including each "employee benefit plan" within the meaning of Section 3(3) of
ERISA (the "Acquiror Employee Plans"), to the extent applicable, which are
provided to similarly situated employees of Acquiror based on levels of
responsibility and shall (i) use commercially reasonable efforts to cause any
pre-existing conditions or limitations and eligibility waiting periods under any
group health plans of Acquiror or its affiliates to be waived with respect to
Continuing Employees and their eligible dependents, (ii) to the extent
permissible under Acquiror’s health and welfare plans, give each Continuing
Employee credit for the plan year in which the Effective Time occurs towards
applicable deductibles and annual out-of-pocket limits for medical expenses
incurred prior to the Effective Time for which payment has been made, and (iii)
give such Continuing Employees service credit for their employment with Target
for eligibility and vesting purposes (but not for benefit accrual) under any
such applicable Acquiror Employee Plan, as if such service had been performed
with Acquiror. Until the effective date of the enrollment of the Continuing
Employees in a particular Acquiror Employee Plan, Acquiror shall continue in
effect without amendment or reduction in benefits the existing Target Employee
Plan covering the same or similar benefits as would be covered by such Acquiror
Employee Plan. Nothing in this Section 5.6 is intended to prevent Acquiror from
terminating any of its benefit plans in a manner that does not affect the vested
or other pre-existing rights of any Continuing Employee.

                                   (b)        Effective as of the day
immediately preceding the Closing Date, Target and any ERISA Affiliate, shall
have terminated any and all Target Employee Plans intended to include a Code
Section 401(k) arrangement (each a "Target 401(k) Plan" and collectively, the
"Target 401(k) Plans") (unless Acquiror shall have provided written notice to
Target that such Target 401(k) Plans shall not be terminated). Unless Acquiror
provides such written notice to Target, no later than five (5) Business Days
prior to the Closing Date, Target shall have provided Acquiror with evidence
that such Target 401(k) Plans have been terminated (effective as of the day
immediately preceding the Closing Date) pursuant to resolutions of the Board of
Directors of Target. In the event that termination of a Target 401(k) Plan would
reasonably be anticipated to trigger liquidation charges, surrender charges or
other fees then Target shall take such actions as are necessary to reasonably
estimate the amount of such charges and/or fees and provide such estimate in
writing to Acquiror no later than ten (10) calendar days prior to the Closing
Date.



                      5.7         FIRPTA Matters. At the Closing, Target shall
deliver to Acquiror: (a) a statement conforming to the requirements of
Section 1.897 - 2(h)(1)(i) of the United States Treasury Regulations; and (b)
the notification to the Internal Revenue Service required under Section 1.897 -
2(h)(2) of the United States Treasury Regulations.

                      5.8         Indemnification of Officers and Directors of
Target and its Subsidiaries.

                                   (a)        From and after the Effective Time,
Acquiror shall, and shall cause the Surviving Corporation and its Subsidiaries
to, fulfill and honor in all respects the obligations of Target and its
Subsidiaries pursuant to any indemnification provisions under the certificate of
incorporation and bylaws of Target and the equivalent organization documents of
its Subsidiaries as each is in effect on the date of this Agreement (the persons
entitled to be indemnified pursuant to such provisions, and all other current
and former directors and officers of Target and its Subsidiaries, being referred
to collectively as the "Indemnified Parties").

                                   (b)        During the period ending on the
sixth (6th) anniversary of the Effective Time, Acquiror will, to the maximum
extent provided by law (but subject to any limitations that are applicable to
Target and its Subsidiaries under Applicable Laws and the provisions of the
certificate of incorporation and bylaws of Target and the equivalent
organizational documents of its Subsidiaries with respect to indemnification and
exculpation from liability as in effect on the date of this Agreement) indemnify
and hold harmless the Indemnified Parties against and from any costs or expenses
(including reasonable attorneys’ fees), judgments, fines, losses, claims,
damages, liabilities and amounts paid in settlement in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, to the extent such claim, action, suit,
proceeding or investigation arises out of or pertains to (i) any action or
omission or alleged action or omission in such Indemnified Party’s capacity as a
director, officer or employee of Target or any of its Subsidiaries or (ii) any
of the transactions contemplated by this Agreement (the "Indemnified Matters");
provided, however, that if, at any time prior to the sixth anniversary of the
Effective Time, any Indemnified Party delivers to Acquiror a written notice
asserting a claim for indemnification under this Section 5.8(b), then the claim
asserted in such notice shall survive the sixth anniversary of the Effective
Time until such time as such claim is fully and finally resolved. In the event
of any such claim, action, suit, proceeding or investigation, (i) Acquiror will
have the right to control the defense thereof after the Effective Time (it being
understood that, by electing to control the defense thereof, Acquiror will be
deemed to have waived any right to object to the Indemnified Parties’
entitlement to indemnification hereunder with respect thereto), (ii) any counsel
retained by the Indemnified Parties with respect to the defense thereof for any
period after the Effective Time must be reasonably satisfactory to Acquiror, and
(iii) after the Effective Time, Acquiror will pay the reasonable fees and
expenses of such counsel, promptly after statements therefor are received
(provided that in the event of a final non-appealable judicial determination
that any Indemnified Party is not entitled to indemnification hereunder, any
amounts advanced on his or her behalf shall be remitted to the Surviving
Corporation); provided, however, that neither Acquiror nor the Surviving
Corporation, nor any Indemnified Party, will be liable for any settlement
effected without its, his or her express written consent. The Indemnified
Parties as a group may retain only one law firm (in addition to local counsel)
to represent them with respect to any single action unless counsel for any
Indemnified Party determines in good faith that, under applicable standards of
professional conduct, a conflict exists or is reasonably likely to arise on any
material issue between the positions of any two or more Indemnified Parties.
Notwithstanding anything to the contrary contained in this Section 5.8(b) or
elsewhere in this Agreement, Acquiror shall not settle or compromise or consent
to the entry of any judgment or otherwise seek termination with respect to any
claim, action, suit, proceeding or investigation for which indemnification may
be sought under this Section 5.8 unless such settlement, compromise, consent or
termination includes an unconditional release of all Indemnified Parties from
all liability arising out of such claim, action, suit, proceeding or
investigation.

                                   (c)        Acquiror and the Surviving
Corporation jointly and severally agree to pay all expenses, including
attorneys’ fees, that may be incurred by the Indemnified Parties in enforcing
the indemnity and other obligations provided for in this Section 5.8.

                                   (d)        Through the sixth (6th)
anniversary of the Effective Time, Acquiror shall cause to be maintained in
effect, for the benefit of the Indemnified Parties, directors’ and officers’
liability insurance coverage for all Indemnified Matters which is substantially
equivalent to that provided under Target’s directors’ and officers’ liability
insurance policy in effect as of the date of this Agreement; provided, however,
that in no event shall Acquiror be required pursuant to this Section 5.8(d) to
expend in any one year an amount in excess of 125% of the annual premium
currently payable by Target with respect to such current policy, it being
understood that if the annual premiums payable for such insurance coverage
exceed such amount, Acquiror shall be obligated to obtain a policy with the
greatest coverage available for a cost equal to such amount. . In lieu of such
annual coverage, Acquiror may or may cause Target to purchase at the Effective
Time a 6 year tail insurance policy complying with the coverage requirements set
forth in the preceding sentence.

                                   (e)        This Section 5.8 shall survive the
consummation of the Merger and the Effective Time, is intended to benefit and
may be enforced by the Indemnified Parties, and shall be binding on all
successors and assigns of Acquiror and the Surviving Corporation.



                      5.9         No Solicitation by Target; Board
Recommendation; Fiduciary Exceptions.



                                   (a)        Subject to Section 5.9(b), prior
to the receipt of the Required Stockholder Vote, Target shall not, nor shall it
authorize or permit any of its Subsidiaries or any of its or their respective
directors or officers, investment bankers, financial advisors, attorneys,
accountants or other advisors, agents or representatives (each, a
"Representative") (and Target shall use its reasonable efforts to cause its
employees not), directly or indirectly, to (i) solicit, initiate or knowingly
encourage, or take any other action designed to facilitate, any Takeover
Proposal (as defined below) or (ii) enter into any discussions or negotiations
with any third party regarding, or furnish to any person any information in
connection with, any Takeover Proposal. Target shall, and shall cause its
Subsidiaries and Representatives to, immediately cease and cause to be
terminated all existing discussions or negotiations with any person conducted
heretofore with respect to any Takeover Proposal (it being understood that if
any executive officer or director of Target shall become aware that any of
Target’s Representatives is violating this Section 5.9, Target shall instruct
such person, and otherwise use reasonable efforts to cause such person, to cease
such violation).

            The term "Takeover Proposal" means any proposal or offer from any
person with respect to any transaction involving the acquisition or purchase
(including in the case of Target IP Rights any material license or similar
agreement other than one that is in the ordinary course (and in furtherance) of
Target’s business) in one transaction or a series of related transactions, of
assets (including Target IP Rights) or businesses that constitute 15% or more
(on either a book value or fair market basis) of the revenues, net income or the
assets of Target and its Subsidiaries, taken as a whole, or 15% or more of any
class of equity securities of Target, any tender offer or exchange offer that if
consummated would result in any person beneficially owning 15% or more of any
class of equity securities of Target, or any merger, consolidation, business
combination, recapitalization, liquidation, dissolution, joint venture, binding
share exchange or similar transaction involving Target or any of its
Subsidiaries pursuant to which any person or the stockholders of any person
would own 15% or more of any class of equity securities of Target or of any
resulting parent of Target or 15% or more (on either a book value or fair market
basis) of the revenues, net income or the assets of Target and its Subsidiaries,
taken as a whole, other than the transactions contemplated by this Agreement.

                                   (b)        Notwithstanding the provisions of
clause (a) of this Section 5.9 or anything else in this Agreement, prior to
receipt of the Required Stockholder Vote and in response to any bona fide
written Takeover Proposal that the Board of Directors of Target determines in
good faith (after consultation with a financial advisor of nationally recognized
reputation) constitutes or would reasonably be expected to lead to a Superior
Proposal, and which Takeover Proposal did not result from a breach of this
Section 5.9 by Target, Target may, if its Board of Directors determines in good
faith (after consultation with outside counsel) that failure to do so is
reasonably likely to be inconsistent with its fiduciary duties to the
stockholders of Target under Applicable Laws, (x) furnish information with
respect to Target and its Subsidiaries to the person making such Takeover
Proposal and such person’s representatives pursuant to a customary
confidentiality agreement, provided that all such information has previously
been provided to Acquiror or is provided to Acquiror prior to or substantially
concurrent with the time it is provided to such person and (y) participate in
discussions or negotiations with the person making such Takeover Proposal (and
such person’s representatives) regarding such Takeover Proposal.

                                   (c)        The term "Superior Proposal" means
any bona fide written proposal made by a third party that if consummated would
result in such person (or its stockholders) owning, directly or indirectly, (A)
all or substantially all of the shares of capital stock of Target then
outstanding, or (B) all or substantially all of the assets of Target and its
Subsidiaries, taken as a whole, in each case which the Board of Directors of
Target determines in good faith (after consultation with a financial advisor of
nationally recognized reputation) to be (x) more favorable to the stockholders
of Target from a financial point of view than the transactions contemplated by
this Agreement and (y) reasonably capable of being completed, taking into
account all financial, legal, regulatory and other aspects of such proposal.

                                   (d)        Except as permitted by this
Section 5.9(d), prior to the receipt of the Required Stockholder Vote, neither
the Board of Directors of Target nor any committee thereof shall (i) (A)
withdraw (or modify in a manner adverse to Acquiror), or publicly propose to
withdraw (or modify in a manner adverse to Acquiror), the approval,
recommendation or declaration of advisability by such Board of Directors or any
such committee thereof of this Agreement, the Merger or the other transactions
contemplated by this Agreement or (B) recommend, adopt or approve, or propose
publicly to recommend, adopt or approve, any Takeover Proposal or (ii) allow,
cause or authorize Target or any of its Subsidiaries to execute or enter into,
any letter of intent, memorandum of understanding, agreement in principle,
merger agreement, acquisition agreement, option agreement, joint venture
agreement, partnership agreement or other similar agreement providing for or
contemplating the consummation of any Takeover Proposal (other than a
confidentiality agreement as provided in Section 5.9(b)). Notwithstanding the
foregoing or any other provision of this Agreement, prior to receipt of the
Required Stockholder Vote, the Board of Directors of Target may take the actions
set forth in clause (i)(A) above if such Board determines in good faith (after
consultation with outside counsel) that the failure to do so would constitute a
breach by the Board of Directors of Target of its fiduciary duties to the
stockholders of Target under Applicable Laws.

                                   (e)        Target shall, promptly (and in no
event later than 48 hours) after receipt of any Takeover Proposal or indication
of interest that would reasonably be expected to lead to a Takeover Proposal,
indication of interest or any request for nonpublic information relating thereto
(which Takeover Proposal, indication of interest or request is received after
the execution and delivery of this Agreement), advise Acquiror orally and in
writing of such Takeover Proposal, indication of interest or request (including
the identity of the person making or submitting such Takeover Proposal,
indication of interest or request, and the material terms thereof). Target shall
keep Acquiror reasonably informed with respect to the status of any such
Takeover Proposal, indication of interest or request received and any
modification or proposed modification thereto.

                      5.10        Notification of Certain Matters.

                                   (a)        Target shall use commercially
reasonable efforts to give prompt notice to Acquiror of the occurrence, or
failure to occur, of any event before the Closing which occurrence or failure
causes (i) any representation or warranty of Target contained in this Agreement
or any exhibit or schedule hereto to be untrue or inaccurate in any material
respect or (ii) Target to be unable to comply with or satisfy by the Closing any
material covenant, obligation, condition or agreement to be complied with or
satisfied by it under this Agreement any exhibit or schedule hereto; provided,
however, that such disclosure shall not be deemed to cure any breach of a
representation, warranty, covenant, obligation, or agreement or to satisfy any
condition. Target shall use commercially reasonable efforts to give prompt
notice to Acquiror of any event or state of facts before the Closing that has or
is reasonably likely to have a Target Material Adverse Effect. Any such
notification by the Target shall not be deemed to amend the schedules hereto for
purposes of determining whether the conditions set forth in Article 6 hereof
have been satisfied and shall not be deemed to cure any breach of any
representation or warranty or to limit the rights and remedies of the parties
under this Agreement for any breach by the other parties of such representations
and warranties.

                                   (b)        Acquiror shall give prompt notice
to the Target of the occurrence, or failure to occur, of any event before the
Closing which occurrence or failure causes Acquiror to be unable to comply with
or satisfy by the Closing any material covenant, condition or agreement to be
complied with or satisfied by it under this Agreement or any exhibit or schedule
hereto; provided, however, that such disclosure shall not be deemed to cure any
breach of a representation, warranty, covenant or agreement or to satisfy any
condition.

                                   (c)        Not earlier than 10 and not less
than 2 days before the date scheduled for Closing, Target shall correct and
supplement in writing any information furnished on Schedules provided by Target
that are incorrect or incomplete, and shall promptly furnish such corrected and
supplemented information to Acquiror, so that all provided information shall be
correct and complete at the time such updated information is so provided.
Thereafter, prior to the Closing, the Target shall correct and supplement in
writing any information furnished on its Schedules that is incorrect or
incomplete. It is agreed that no such correction or supplement shall be deemed
to create any presumption that such information constitutes or evidences the
existence of a material change to, or a breach or violation by Target of, any
provision of this Agreement. Any corrected and supplemental information shall
not be deemed to amend the Schedules for purposes of determining whether the
conditions set forth in Article 6 hereto have been satisfied and shall not be
deemed to cure any breach of any representation or warranty or to limit the
rights and remedies of Acquiror and Merger Sub under this Agreement for any
breach by the Target such representations and warranties.

                      5.11        Payment of Transaction Expenses. Without
limiting any obligation of the Surviving Corporation, Acquiror shall ensure that
all Transaction Expenses and Severance Obligations not paid prior to the Closing
shall be paid at or immediately after the Closing (it being understood that
Acquiror and Target hereby acknowledge and agree that: (a) as a result of, and
upon consummation of, the Merger (and without any other event occurring or
circumstance existing), a "Constructive Termination" shall be deemed to have
occurred pursuant to the change in control provisions in the offer letters from
Target provided to those Target employees with offer letters as identified in
Section 2.5(a) of the Target Disclosure Schedule; and (b) the payments that
become due to such employees as a result of the deemed "Constructive
Termination" referred to in this sentence shall be deemed to be "Severance
Obligations" for purposes of this Agreement, including this Section 5.11),
provided that the payment obligation of Acquiror, as to a particular employee,
with respect thereto may be conditioned upon receipt by Acquiror of the release
contemplated by such employee’s offer letter and an acknowledgement by such
employee that such offer letter is no longer in force, except with respect to
the obligation in the Dennis Podlesak offer letter with respect to payment of
amounts described in subclause (x) below. If the Milestone Event occurs,
Acquiror shall pay, or shall cause Surviving Corporation to pay: (x) Dennis
Podlesak the amount, net of applicable withholding taxes, owed based on the
occurrence of such Milestone Event pursuant to the terms of Mr. Podlesak’s offer
letter with Target; and (y) as promptly as practicable thereafter, but in no
event later than forty-five days thereafter, Credit Suisse the amount, if any,
due to Credit Suisse as set forth in the CFO Certificate.

                      5.12        Diligence and Reporting Regarding Ceftaroline
Products. At all times prior to the occurrence of the Milestone Event, Acquiror
shall comply with, and shall ensure that the Surviving Corporation shall comply
with, all obligations under the Takeda Agreement regarding the development,
seeking regulatory approval of and commercialization of products containing
Ceftaroline. Further, after first approval of an NDA in the United States
covering a product containing Ceftaroline, Acquiror shall, and shall insure that
Surviving Corporation and any applicable other affiliates of Acquiror shall,
promote all such products in the United States and take orders, make sales and
fill orders for products containing Ceftaroline in the United States on a
commercially reasonable basis consistent with Acquiror’s (or its affiliates’, as
applicable) policies and practices with respect to its other products of similar
market opportunity in the United States. Acquiror shall provide Stockholders’
Agent (after regulatory approval of any product containing Ceftaroline in the
United States) with a written report every year that lists in reasonable detail
all the promotion, marketing and sales efforts undertaken and/or conducted by or
on behalf of Acquiror or Surviving Corporation (or their respective successors
in interest) during the prior twelve months in the United States, the results of
such sales efforts including a complete and accurate report of the actual
Product Net Sales resulting in the United States in such twelve months period.
The Former Holders are intended third party beneficiaries of the provisions of
this Section 5.13, and the Stockholders’ Agent may enforce the Former Holders’
interests under this Section in case of breach hereof by Acquiror (and such
enforcement by Stockholder’s Agent shall be the sole remedy for enforcing such
Former Holders’ interests).

                      5.13        Audit Rights. Upon the written request of the
Stockholders’ Agent and not more than once in each calendar year, Acquiror shall
permit the Stockholders’ Agent and/or an independent certified public accounting
firm of nationally recognized standing selected by the Stockholders’ Agent, at
the expense of the Stockholders’ Agent (except as otherwise provided below), to
have access during normal business hours to all of the records of Acquiror and
the Surviving Corporation (and any affiliate or successor of interest of either
as is applicable), for inspection, copying and analysis, as may be reasonably
necessary to verify (a) the accuracy of the reports of Product Net Sales
provided as required in Section 5.13 for any year or years ending not more than
five years prior to the date of such request, and (b) the performance by
Acquiror of its other obligations in Section 5.13. Such access and inspection
shall be pursuant to reasonable and customary confidentiality agreements entered
into between the inspecting party and the inspected party. If such accounting
firm identifies a discrepancy in the amount of Product Net Sales made during the
period audited, and such discrepancy indicates that the Milestone Event occurred
at a time earlier than such reports would indicate, then (if not paid
previously) the amounts of the Additional Merger Consideration owed to Former
Holders under the terms of this Agreement based on such Milestone Event
occurring shall be paid by Acquiror promptly after such payment obligation is
identified, and if such discrepancy shows the Additional Merger Consideration
should have been paid 90 or more days earlier than it was actually paid, then in
addition all fees of such accounting firm in conducting such inspection shall be
paid by Acquiror.

                      5.14        Right to Pursue [***] Opportunity if Acquiror
Declines. Acquiror agrees that if Acquiror does not consent to Target entering
into, prior to the Closing, the License Agreement with [***] (the "[***]
Agreement") that is contemplated by the [***] Letter of Intent (as such term is
defined in Target Disclosure Schedule), and if Acquiror does not subsequent to
the Closing enter into the [***] Agreement, then at the request of Stockholders’
Agent, Acquiror will, and will cause Surviving Corporation to, discuss
reasonably with Stockholder’s Agent (or appropriate institutional investors who
are Former Holders) the reasonable terms under which certain interested Former
Holders could pursue the business opportunity reflected in the [***] Letter of
Intent by entering into a similar license agreement directly with [***]. Target
acknowledges that it is important to Acquiror to obtain information promptly
regarding the [***] Letter of Intent, the proposed [***] Agreement, and the
technical information in Target’s possession regarding the [***] opportunity
covered by the [***] Agreement, and as such Target shall request from [***] as
soon as practicable the right to disclose such information to Acquiror, pursuant
to a confidentiality agreement between Acquiror and [***], and shall use
reasonable efforts to pursue obtaining the right to make such disclosure. Target
shall also request [***].

            6.         Conditions to the Merger.



                      6.1         Conditions to Obligation of Each Party to
Effect the Merger. The respective obligations of Acquiror and Merger Sub, on the
one hand, and Target, on the other hand, to effect the Merger and otherwise to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction at or prior to the Closing of each of the following conditions
(it being understood that any one or more of the following conditions may be
waived by the agreement of Acquiror and Target):

                                   (a)         No Injunctions or Restraints;
Illegality. No temporary restraining order, preliminary or permanent injunction
or other order issued by any court of competent jurisdiction shall have been
issued and remain in effect, nor shall there be any statute, rule or regulation
enacted or deemed applicable to the Merger, in each case that makes the
consummation of the Merger illegal.

                                   (b)         HSR Antitrust Laws. The waiting
period applicable to the consummation of the Merger under HSR shall have expired
or been terminated.

                                   (c)         Required Stockholder Vote. The
Required Stockholder Vote shall have been obtained.



                      6.2         Additional Conditions to the Obligations of
Acquiror and Merger Sub. The obligations of Acquiror and Merger Sub to effect
the Merger and otherwise to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction at or prior to the Closing of
each of the following conditions (it being understood that any one or more of
the following conditions may be waived by Acquiror):



                                   (a)         Representations and Warranties.
The representations and warranties of Target in this Agreement (without giving
effect to any qualification as to materiality, Target Material Adverse Effect or
words of like import contained therein) shall be accurate in all respects as of
the date of this Agreement (except to the extent any such representation and
warranty expressly speaks only as of an earlier date (in which case as of such
earlier date)), except to the extent that any inaccuracies (considered
individually or in the aggregate) do not have a Target Material Adverse Effect
as of the Closing Date.



                                   (b)         Performance of Covenants; 280G
Consent. Target shall have complied with and performed in all material respects
all material agreements, obligations and covenants under this Agreement required
to be complied with or performed by Target at or prior to the Closing. Either:
(i) Target shall have duly obtained the consent of its stockholders referred to
in Section 5.2(d), or (ii) no payments or benefits provided to any "disqualified
individual" as defined in Section 280G(c) of Target pursuant to any employment
or other contract between Target and such individual would not be deductible by
reason of Section 280G.

                                   (c)         Certificates of Officers.
Acquiror and Merger Sub shall have received (i) a certificate executed on behalf
of Target by its Chief Executive Officer (the "Target Closing Certificate") to
the effect that the conditions set forth in Sections 6.2(a) and 6.2(b) have been
satisfied, (ii) a certificate executed on behalf of Target by the Secretary of
Target (the "Target Secretary's Certificate") to the effect that the conditions
set forth in Sections 6.1 (c), 6.2(e) and 6.2(f) have been satisfied, and (iii)
the CFO Certificate.

                                   (d)         Escrow Agreement. Escrow Agent
and the Stockholders’ Agent shall have entered into the Escrow Agreement.

                                   (e)         Notices. The Stockholder Notice
shall have been given and twenty days shall have passed after the mailing of the
Section 262 Notice, in each case as provided in Section 5.2 and in accordance
with Applicable Laws.

                                   (f)         Appraisal Rights. Holders of more
than an aggregate of 10% of the shares of Target Capital Stock outstanding at
the Effective Time shall not have provided Target with notice of intent to seek
appraisal of their shares of Target Capital Stock under Section 262.

                                   (g)        Material Adverse Effect. Since
September 30, 2006, there shall not have occurred a Target Material Adverse
Effect.



                      6.3         Additional Conditions to the Obligations of
Target. The obligations of Target to effect the Merger and to otherwise
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction at or prior to the Closing of each of the following conditions
(it being understood that any one or more of the following conditions may be
waived by Target):



                                   (a)         Representations and Warranties.
The representations and warranties of Acquiror and Merger Sub in this Agreement
(without giving effect to any materiality qualification contained therein) shall
be accurate in all respects as of the date of this Agreement (except to the
extent any such representation or warranty speaks as of any other specific date,
in which case such representation or warranty shall have been accurate as of
such date), except to the extent that any inaccuracies (considered collectively)
do not have an Acquiror Material Adverse Effect as of the Closing Date.



                                   (b)         Performance of Covenants.
Acquiror and Merger Sub shall have each complied with and performed in all
material respects all of their respective material covenants under this
Agreement required to be complied with or performed by either of them at or
prior to the Closing.



                                   (c)         Certificate of Officer. Target
shall have received a certificate executed on behalf of each of Acquiror and
Merger Sub by an officer of Acquiror and Merger Sub, respectively, to the effect
that the conditions set forth in Sections 6.3(a) and 6.3(b) have been satisfied.

                                   (d)         Escrow Agreement. Acquiror and
Escrow Agent shall have entered into the Escrow Agreement.

            7.         Termination.



                      7.1         Termination. This Agreement may be terminated
at any time prior to the Closing (with respect to Sections 7.1(b) through
7.1(f), by notice from the terminating party to the other party setting forth a
brief description of the basis for termination):

                                   (a)        by the mutual written consent of
Acquiror and Target;



                                   (b)        by either Acquiror or Target if
the Merger shall not have been consummated by March 31, 2007; provided, however,
that the right to terminate this Agreement under this Section 0 shall not be
available to any party whose failure to comply with or perform in any material
respect any covenant, agreement or obligation under this Agreement has been the
cause of or resulted in the failure of the Merger to occur on or before such
date;

                                   (c)        by either Acquiror or Target if a
court of competent jurisdiction shall have issued a nonappealable final and
permanent injunction having the effect of permanently prohibiting the Merger;



                                   (d)        without limiting the right of
either Acquiror or Target to terminate this Agreement pursuant to Section
7.1(b), by Target if (i) there is an inaccuracy in any of the representations or
warranties of Acquiror or Merger Sub in this Agreement such that the condition
set forth in Section 6.3(a) would not be satisfied, or there has been a breach
by Acquiror or Merger Sub of any of their respective covenants, agreements or
obligations in this Agreement such that the condition set forth in Section
6.3(b) would not be satisfied, (ii) Target shall have delivered to Acquiror a
written notice of such inaccuracy or breach, and (iii) at least ten days shall
have elapsed since the delivery of such notice without such inaccuracy or breach
having been cured;

                                   (e)        without limiting the right of
either Acquiror or Target to terminate this Agreement pursuant to Section
7.1(b), by Acquiror if (i) there is an inaccuracy in any of the representations
or warranties of Target in this Agreement such that the condition set forth in
Section 6.2(a) would not be satisfied, or there has been a breach by Target of
any of its covenants in this Agreement such that the condition set forth in
Section 6.2(b) would not be satisfied, (ii) Acquiror shall have delivered to
Target a written notice of such inaccuracy or breach, and (iii) at least ten
days shall have elapsed since the delivery of such notice without such
inaccuracy or breach having been cured).

                                   (f)        By Acquiror no later two days
after the date of this Agreement if, by 6 a.m. Pacific Standard Time on day
after the date of this Agreement, the condition set forth in Section 6.1(c)
shall not have been satisfied by the delivery to Target of Written Consents in
accordance with Section 228 of the Delaware Law sufficient to constitute the
Required Stockholder Vote.

                                   (g)        By Acquiror, if, prior to the
receipt of the Required Stockholder Vote, Target shall have materially breached
Section 5.9.



                      7.2         Effect of Termination. Except as provided in
Section 7.3, in the event of termination of this Agreement as provided in
Section 0, this Agreement shall be of no further force or effect, and there
shall be no liability on the part of Acquiror, Target, Merger Sub or their
respective officers, directors or stockholders, except to the extent that such
liability results from the willful breach by a party of any of its
representations and warranties or a material breach of any of its covenants,
agreements or obligations set forth in this Agreement; provided, however, that
the provisions of Section 9 (and the Confidentiality Agreement) shall remain in
full force and effect and survive any termination of this Agreement.

                      7.3         Termination Fee. If this Agreement is validly
terminated pursuant to Section 7.1(g) then, within one Business Day after the
termination of this Agreement, Target shall cause to be paid to Acquiror, in
cash, a termination fee in the amount of $19,744,000 (the "Termination Fee"). In
addition, if: (a) after the date of this Agreement and prior to the termination
of this Agreement a Takeover Proposal is made and becomes known to Target; (b)
this Agreement is validly terminated pursuant to Section 7.1(b) and the
condition set forth in Section 6.1(c) shall not have been satisfied prior to
such termination; (c) neither Acquiror nor Merger Sub shall have materially
breached any of their representations, warranties, covenants, agreements or
obligations under this Agreement; and (d) within 12 months of such termination,
Target enters into an agreement for, or consummates, a Takeover Proposal, then
not later than one Business Day after any such event, Target shall pay the
Termination Fee to Acquiror, in cash.



            8.         Escrow and Indemnification



                      8.1         Escrow Fund. At the Effective Time, Acquiror
shall cause to be delivered to such institution jointly designated by Acquiror
and the Stockholders’ Agent acting reasonably and in good faith as escrow agent
(the "Escrow Agent"), and shall deposit as a contribution to an escrow fund (the
"Escrow Fund") with such Escrow Agent, with respect to each share of Target
Capital Stock held by the Non-Dissenting Stockholders immediately prior to the
Effective Time, an amount equal to the Escrow Contribution Amount, and with
respect to each Target Option existing immediately prior to the Effective Time,
an amount equal to the Escrow Contribution Amount times the number of shares of
Target Capital Stock that are subject to such Target Option, which contributions
shall be in an aggregate amount equal to the Escrow Amount. The Escrow Fund: (A)
shall be held by the Escrow Agent in accordance with the terms of this Agreement
and the terms of the Escrow Agreement; (B) shall be held as a trust fund and
shall not be subject to any lien, attachment, trustee process or other judicial
process of any creditor of any person; and (C) shall be held and disbursed
solely for the purposes and in accordance with the terms of this Agreement and
the Escrow Agreement.



                      8.2         Indemnification.



                                   (a)         Expiration of Representations,
Warranties and Covenants. All representations and warranties made by Target in
this Agreement or, if applicable, in the Target Closing Certificate, shall
expire on the date 365 days after the Closing Date (the "Representation
Termination Date"); provided, however, that if at any time prior to the
Representation Termination Date, Acquiror delivers to the Stockholders’ Agent a
notice stating the existence of an inaccuracy in any of the representations and
warranties made by Target or in the Target Closing Certificate or the CFO
Certificate or a breach of a covenant made by Target (and setting forth in
reasonable detail the basis for Acquiror’s determination that such an inaccuracy
or breach exists and the amount of the Damages incurred by Acquiror as a result
of such inaccuracy or breach) and asserting a claim for recovery under this
Section 8.2 based on such inaccuracy or breach, then the claim asserted in such
notice shall survive the Representation Termination Date until such time as such
claim is fully and finally resolved. All obligations of the parties under the
covenants contained herein (including the covenants set forth in Sections 4 and
5) shall expire at the Effective Time, except to the extent that any such
covenant expressly specifies that it is to be (or is otherwise required by this
Agreement to be) performed after the Effective Time; provided, however, that
notwithstanding the expiration of the parties’ obligations under such covenants,
claims for breaches of any covenants of Target prior to their expiration may be
brought after the Effective Time and until the Representation Termination Date.



                                   (b)         Indemnification. Subject to the
limitations set forth in Sections 8.2(a) and 8.2(c) and the other limitations
set forth in this Agreement, from and after the Effective Time, the Acquiror
shall be indemnified and held harmless solely out of each Former Holder’s Pro
Rata Portion of the Escrow Fund against any Damages actually incurred by
Acquiror as a result of (i) any inaccuracy in any representation or warranty of
Target set forth in Section 2 (without giving effect to any materiality or
Target Material Adverse Effect or similar qualification therein) or in the
Target Closing Certificate or the CFO Certificate and (ii) the breach of any
covenant of Target in this Agreement required to be performed at or prior to the
Effective Time. For purposes of this Section 8, "Damages" shall mean any
liabilities, losses, damages, penalties, fines, costs or expenses, including
reasonable legal, expert and consultant fees and expenses; provided, however,
that for purposes of computing the amount of any Damages incurred by Acquiror:
there shall be deducted an amount equal to the amount of any insurance proceeds,
indemnification payments, contribution payments or reimbursements actually
received or receivable by Acquiror or any of its affiliates in connection with
such Damages or any of the circumstances giving rise thereto. Notwithstanding
any other provision of this Section 8, the total amount in respect of which any
Former Holder shall be liable to Acquiror under this Agreement shall not exceed
such Former Holder’s Pro Rata Portion of the Escrow Fund.

                                   (c)         Limitations of Liability.

                                               (i)        Subject to Section
8.2(c)(iii), the right of Acquiror to be indemnified from the Escrow Fund
pursuant to this Section 8 shall be the sole and exclusive remedy with respect
to any inaccuracy of any representation or warranty of Target contained in, or
any breach by Target of, this Agreement, or otherwise in connection with the
transactions contemplated by this Agreement. Subject to Section 8.2(c)(iii), no
current or former stockholder, optionholder, director, officer, employee,
affiliate or advisor of Target shall have any personal or individual liability
of any nature to Acquiror, the Surviving Corporation or any affiliate of
Acquiror or the Surviving Corporation with respect to any inaccuracy of any
representation or warranty contained in, or any breach of, this Agreement or the
Target Closing Certificate, or otherwise in connection with the transactions
contemplated by this Agreement. The parties acknowledge that (A) no current or
former stockholder, director, officer, employee, affiliate or advisor of Target
has made or is making any representations, warranties or commitments whatsoever
regarding the subject matter of this Agreement, express or implied, (B) except
as expressly provided in Section 2, Target has not made and is not making any
representations, warranties or commitments whatsoever regarding the subject
matter of this Agreement, express or implied, and (C) except as expressly
provided in Section 2, Acquiror is not relying and has not relied on any
representations, warranties or commitments whatsoever regarding the subject
matter of this Agreement, express or implied.

                                               (ii)       Without limiting the
effect of any other limitation contained in this Section 8, the indemnification
provided for in this Section 8.2 shall not apply, and Acquiror shall not be
entitled to exercise any indemnification rights under this Agreement: (A) with
respect to any inaccuracy in any representation or warranty of Target set forth
in Section 2 or the breach of any covenant by Target if the Damages relating to
such inaccuracy or breach do not exceed $50,000; or (B) except to the extent
that the aggregate amount of Damages relating to matters other than any claim
for indemnification based on any inaccuracy in the CFO Certificate and against
which Acquiror would otherwise be entitled to be indemnified under this Section
8.2 exceeds $1,500,000. If the aggregate amount of such Damages exceeds
$1,500,000, then Acquiror shall, subject to the other limitations contained
herein, be entitled to be indemnified from the Escrow Fund only against the
portion of such Damages in excess of $1,500,000. Notwithstanding the foregoing,
no claim for indemnification based on any inaccuracy in the CFO Certificate
shall be subject to such $50,000 or $1,500,000 exclusion, and Acquiror shall be
entitled to indemnity therefor on a "first dollar" basis.

                                               (iii)      Nothing in this
Section 8.2(c) shall limit any remedy Acquiror may have against any person for
fraud under applicable tort laws or with respect to the breach by such person of
any contractual obligations (excluding obligations under this Agreement or the
Escrow Agreement) to which such person is subject, including but not limited to
any obligations not to compete with Target, not to disclose Target’s
confidential information, or to assign to Target certain intellectual property
rights.

                                   (d)         Defense of Third-Party Claims.
Promptly after Acquiror obtains knowledge of any actual or possible claim,
demand, suit, action, arbitration, investigation, inquiry or proceeding that has
been or may be brought or asserted by a third party against Acquiror or any of
Acquiror’s Subsidiaries or other affiliates and that may be subject to
indemnification hereunder (a "Third-Party Claim"), Acquiror shall promptly give
notice of such Third-Party Claim to the Stockholders’ Agent, stating the nature
and basis of such Third-Party Claim and the dollar amount of such Third-Party
Claim, to the extent known. The Stockholders’ Agent shall have the right at its
election, at any time, to defend any Third-Party Claim if the sole remedy sought
thereby is for money damages in an amount which is not more than 25% of the
amount which is then remaining in the Escrow Fund and available to pay such
damages (a "Qualifying Claim"). Any such election shall constitute an
irrevocable acknowledgement by the Stockholders’ Agent and to conclusively
establish that the Aquiror and the Merger Sub are entitled to be indemnified
hereunder in respect of such Third Party Claim, and if such election is
exercised, : (i) Stockholders’ Agent shall diligently and in good faith defend
such Third-Party Claim; (ii) the attorneys’ fees of counsel reasonably
acceptable to Acquiror (approval of such counsel not to be unreasonably
withheld), other professionals’ and experts’ fees and court or arbitration costs
incurred by the Stockholders’ Agent in connection with defending such
Third-Party Claim shall be payable from the Escrow Fund with the approval of the
Acquiror which approval will not be unreasonably withheld; (iii)  Acquiror shall
be entitled to monitor such defense at its expense; (iv) Acquiror shall make
available to the Stockholders’ Agent all books, records and other documents and
materials that are under the direct or indirect control of Acquiror or any of
its Subsidiaries or other affiliates and that the Stockholders’ Agent considers
necessary or desirable for the defense of such Third-Party Claim; (v) Acquiror
shall execute such documents and take such other actions as the Stockholders’
Agent may reasonably request for the purpose of facilitating the defense of, or
any settlement, compromise or adjustment relating to, such Third-Party Claim;
(vi) Acquiror shall otherwise fully cooperate as reasonably requested by the
Stockholders’ Agent in the defense of such Third-Party Claim; (vii) Acquiror
shall not admit any liability with respect to such Third-Party Claim; and
(viii) the Stockholders’ Agent shall not enter into any settlement agreement
providing for the settlement of such Third-Party Claim without the prior written
consent of Acquiror (which consent shall not be unreasonably withheld) if such
settlement agreement imposes on Acquiror or any of its Subsidiaries or other
affiliates any obligation, other than an obligation to pay monetary damages in
an amount less than the aggregate cash amount remaining in the Escrow Fund and
available to pay such damages. Acquiror shall diligently defend (i) any
Qualifying Claim which the Stockholder’s Agent elects not to defend as provided
herein , and any other Third-Party Claim but (ii) Acquiror shall have no right
to seek indemnification under this Section 8 in respect of any settlement of any
such Claim entered into without the prior written consent of the Stockholders’
Agent, which consent shall not be unreasonably withheld, and (iii) Stockholder’s
Agent shall be entitled to monitor such defense at its expense (any such expense
to be paid out of the Escrow Fund subject to the Acquiror’s approval which
approval will not be unreasonably withheld or delayed).



                      8.3         Stockholders’ Agent.



                                   (a)        Notwithstanding any other
provision of this Agreement, at the Effective Time, Acquiror shall deposit, or
shall cause to be deposited, with respect to each share of Target Capital Stock
held by the Non-Dissenting Former Stockholders immediately prior to the
Effective Time, an amount equal to the Stockholders’ Agent Expense Contribution
Amount, and with respect to each Target Option outstanding immediately prior to
the Effective Time, an amount equal to the Stockholders’ Agent Expense
Contribution Amount times the number of shares of Target Capital Stock that are
subject to such Target Option, by wire transfer of immediately available funds
in an account designated by the Stockholders’ Agent to be used for payment of
any Stockholders’ Agent Expenses (the "Stockholders’ Agent Expense Account").
The amount that is deposited by Acquiror into the Stockholders’ Agent Expense
Account pursuant to this Section 8.3(a) with respect to each share of Target
Capital Stock and each Target Option shall reduce the amount that, but for the
provisions of this Section 8.4, the holder of such share of Target Capital Stock
would have otherwise been entitled to receive at the Effective Time in respect
of such share of Target Capital Stock pursuant to Section 1.6 hereof and the
holder of such Target Option would have otherwise been entitled to receive at
the Effective Time in respect of such Target Option pursuant to Section 1.11
hereof.

                                   (b)        The Stockholders’ Agent may, from
time to time, withdraw amounts from the Stockholders’ Agent Expense Account for
the payment of Stockholders’ Agent Expenses. Upon termination of the Escrow
Agreement, if there shall be any amount on deposit in the Stockholders’ Agent
Expense Account, the Stockholders’ Agent shall cause such amount to be
distributed to the Former Holders ratably based on their Pro Rata Portion
thereof.

                                   (c)        By virtue of the adoption of this
Agreement by Target’s stockholders, and without further action of any Target
stockholder or option holder, each Former Holder shall be deemed to have
irrevocably constituted and appointed Dennis Podlesak and Eckard Weber (and by
execution of this Agreement each of them hereby accepts such appointment) as
agent and attorney-in-fact ("Stockholders’ Agent") for and on behalf of the
Former Holders, with full power of substitution, to act in the name, place and
stead of each Former Holder with respect to this Section 8 and the Escrow
Agreement and the taking by the Stockholders’ Agent of any and all actions and
the making of any decisions required or permitted to be taken by the
Stockholders’ Agent under this Agreement or the Escrow Agreement, including the
exercise of the power to: (i) give and receive notices and communications under
this Section 8 or the Escrow Agreement; (ii) authorize delivery to Acquiror of
cash from the Escrow Fund in satisfaction of claims for indemnification made by
Acquiror under this Section 8; (iii) object to claims for indemnification made
by Acquiror under this Section 8; (iv) agree to, negotiate, enter into
settlements and compromises of, and comply with orders of courts with respect to
claims for indemnification made by Acquiror under this Section 8; and (v) take
all actions necessary or appropriate in the good faith judgment of the
Stockholders’ Agent for the accomplishment of the foregoing. The power of
attorney granted in this Section 8.3 is coupled with an interest and is
irrevocable, may be delegated by the Stockholders’ Agent and shall survive the
death or incapacity of any Former Holder. The identity of the Stockholders’
Agent and the terms of the agency may be changed, and a successor Stockholders’
Agent may be appointed, from time to time (including in the event of the death,
disability or other incapacity of the Stockholders’ Agent) by Former Holders
whose aggregate Pro Rata Portions exceed 50%, and any such successor shall
succeed the Stockholders’ Agent as Stockholders’ Agent hereunder. No bond shall
be required of the Stockholders’ Agent, and the Stockholders’ Agent shall
receive no compensation for his services.

                                   (d)        The Stockholders’ Agent shall not
be liable to any Former Holder for any liability, loss, damage, suffered by such
Former Stockholder while acting in good faith and arising out of or in
connection with the acceptance or administration of his duties hereunder (it
being understood that any act done or omitted pursuant to the advice of counsel
shall be conclusive evidence of such good faith).

                                   (e)        From and after the Effective Time,
Acquiror shall cause the Surviving Corporation to provide the Stockholders’
Agent with access to information about the Surviving Corporation and the
assistance of the officers and employees of Acquiror and the Surviving
Corporation, in each case to the extent reasonably necessary to enable the
Stockholder’s Agent to perform his duties and exercise his rights under this
Agreement, provided that the Stockholders’ Agent shall treat confidentially any
nonpublic information he receives from Acquiror regarding the Surviving
Corporation.



                                   (f)        The Stockholders’ Agent shall be
entitled to no compensation for his service in such capacity.

                      8.4         Actions of the Stockholders’ Agent. From and
after the Effective Time, a decision, act, consent or instruction of the
Stockholders’ Agent shall constitute a decision of all Former Stockholders and
shall be final, binding and conclusive upon each Former Stockholder, and the
Escrow Agent and Acquiror may rely upon any decision, act, consent or
instruction of the Stockholders’ Agent as being the decision, act, consent or
instruction of each Former Stockholder. Acquiror and Surviving Corporation are
hereby relieved from any liability to any person for any acts done by
Stockholders’ Agent and any acts done by Acquiror or Surviving Corporation in
accordance with any such decision, act, consent or instruction of the
Stockholders’ Agent. For all purposes of this Agreement involving Stockholders’
Agent, any document executed or purported to be executed by either Dennis
Podlesak or Eckard Weber (or by both of Dennis Podlesak and Eckard Weber) in
their capacity as Stockholders’ Agent shall constitute a document executed by,
and action authorized by, the Stockholders’ Agent.



            9.         General Provisions.



                      9.1         Notices. All notices and other communications
hereunder shall be in writing and shall be deemed duly delivered (i) upon
receipt if delivered personally, (ii) one Business Day after being sent by
commercial overnight courier service or (iii) upon transmission if sent via
facsimile with confirmation of receipt to the parties at the following addresses
(or at such other address for a party as shall be specified upon like notice):

                                 (a)        if to Acquiror or Merger Sub, to:

 

Forest Laboratories, Inc.
909 Third Avenue
New York, New York 10022
Attention: Herschel S. Weinstein, Vice President-General Counsel
Telecopy: (212) 224-6740

 

with a copy to:

Dornbush Schaeffer Strongin & Venaglia, LLP
747 Third Avenue
New York, New York 10017
Attention: Landey Strongin, Esq.
Telecopy: (212) 753- 7673

                                 (b)        if to Target, to:

 

Cerexa, Inc.
1751 Harbor Bay Parkway, Suite 200
Alameda, CA 94502
Attention:  Rick Orr, General Counsel
Telecopy:  (510) 747-3940

 

with a copy to:

Cooley Godward Kronish LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Attention:  Barclay James Kamb, Esq.
Telecopy:  (650) 849-7400

 

                                 (c)        if to the Stockholders’ Agent, to:

 

Eckard Weber
Dennis Podlesak
12481 High Bluff Drive
Suite 150
San Diego, CA 92130
Telecopy:  (858) 480-2401

 



                      9.2         Target Disclosure Schedule. Target Disclosure
Schedule will be arranged to correspond to the representations and warranties in
Section 2 of this Agreement, or as applicable to the relevant other Section of
this Agreement, and the disclosure in any portion of Target Disclosure Schedule
shall qualify the corresponding provision in Section 2 and any other provision
of Section 2 to which it is reasonably apparent on its face that such disclosure
relates.



                      9.3         Counterparts. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.



                      9.4         Entire Agreement; Nonassignability; Parties in
Interest. This Agreement and the documents and instruments delivered pursuant
hereto, including the exhibits hereto, Target Disclosure Schedule and the other
schedules hereto: (a) together constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, except for the Confidentiality Agreement, which shall
continue in full force and effect in accordance with their terms and shall
survive any termination of this Agreement; (b) are not intended to confer upon
any other person any rights or remedies hereunder, except as provided in the
final sentence of this Section 9.4; and (c) shall not be assigned by Acquiror or
Merger Sub, on the one hand, or by Target, on the other hand (by operation of
law or otherwise), without the written consent of each of the parties hereto.
Notwithstanding anything to the contrary contained in this Agreement (but
without limiting any of the rights of the Stockholders’ Agent hereunder), if the
Merger is consummated, (i) the Former Holders shall be third party beneficiaries
of the provisions set forth in Section 1 and Section 5.13 and (ii) the
Indemnified Parties shall be third party beneficiaries of the provisions set
forth in Section 5.8.



                      9.5         Severability. In the event that any provision
of this Agreement, or the application thereof becomes, or is declared by a court
of competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement, and the application of such provision to other persons or
circumstances other than those as to which it is determined to be illegal, void
or unenforceable, will not be impaired or otherwise affected and will continue
in full force and effect and be enforceable to the fullest extent permitted by
law.



                      9.6         Remedies Cumulative. Except as otherwise
provided in this Agreement, any and all remedies herein expressly conferred upon
a party will be deemed cumulative with, and not exclusive of, any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy.



                      9.7         Governing Law. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware applicable to parties residing in the State of Delaware, without regard
to applicable principles of conflicts of law. Each of the parties irrevocably
consents to the exclusive jurisdiction of the Delaware Court of Chancery or any
federal court sitting in Delaware in connection with any action or proceeding
based upon or arising out of this Agreement or the transactions contemplated
hereby that is instituted by any other party or third party beneficiary of this
Agreement, and agrees that process in any such action or proceeding may be
served upon it in any manner authorized by the laws of the State of Delaware and
waives and covenants not to assert or plead any objection which it might
otherwise have to such jurisdiction and such process. Each of the parties
irrevocably waives the right to trial by jury in connection with any matter
based upon or arising out of this Agreement or the transactions contemplated
hereby.



                      9.8         Rules of Construction.

                                   (a)        The parties hereto agree that they
have been represented by counsel during the negotiation, preparation and
execution of this Agreement and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

                                   (b)        For purposes of this Agreement,
whenever the context requires: the singular number shall include the plural, and
vice versa; the masculine gender shall include the feminine and neuter genders;
the feminine gender shall include the masculine and neuter genders; and the
neuter gender shall include the masculine and feminine genders.

                                   (c)        As used in this Agreement, (i) the
words "include" and "including," and variations thereof, shall not be deemed to
be terms of limitation, but rather shall be deemed to be followed by the words
"without limitation" and (ii) the words "hereby," "herein," "hereunder" and
"hereto" shall be deemed to refer to this Agreement in its entirety and not to
any specific section of this Agreement.

                                   (d)        Except as otherwise indicated, all
references in this Agreement to "Sections," "Schedules" and "Exhibits" are
intended to refer to Sections of this Agreement and Schedules and Exhibits to
this Agreement.



                      9.9         Time is of the Essence; Enforcement. Time is
of the essence of this Agreement. Each of the parties hereto agrees that
irreparable damage would occur and that the parties would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.



                      9.10        Amendment; Waiver. At or prior to the
Effective Time, this Agreement may be amended by the parties hereto; provided,
however, that after the Required Stockholder Vote has been obtained, there shall
be made no amendment that by law requires further approval of the stockholders
of Target without such approval having been obtained. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
parties hereto. Any waiver of any of the terms or conditions of this Agreement
must be in writing and must be duly executed by or on behalf of the party to be
charged with such waiver. Except as expressly set forth in this Agreement, the
failure of a party to exercise any of its rights hereunder or to insist upon
strict adherence to any term or condition hereof on any one occasion shall not
be construed as a waiver or deprive that party of the right thereafter to insist
upon strict adherence to the terms and conditions of this Agreement at a later
date. Further, no waiver of any of the terms and conditions of this Agreement
shall be deemed to or shall constitute a waiver of any other term of condition
hereof (whether or not similar).

[remainder of page intentionally left blank]

IN WITNESS WHEREOF, Target, Acquiror, Merger Sub and the Stockholders’ Agent
(solely for the purposes of Section 8) have caused this Agreement to be executed
and delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.

Forest Laboratories, Inc.

 

By:  /s/ Lawrence. S. Olanoff                         

 

Name: Lawrence S. Olanoff, M.D., Ph.D.
Title: President

 

FL Acquisition Corp.

 

By:  /s/ Lawrence. S. Olanoff                         

 

Name: Lawrence S. Olanoff, M.D., Ph.D.
Title: Chief Executive Officer

 

Cerexa, Inc.

 

By:  /s/ Dennis.Podlesak                                 

 

Name: Dennis Podlesak
Title: Chief Executive Officer

 

Stockholders’ Agent

 

/s/ Dennis Podlesak                                 

 

Dennis Podlesak, as Stockholders’ Agent

   

/s/ Eckard Weber                                             

 

Eckard Weber, as Stockholders’ Agent

 

[Signature Page to Agreement and Plan of Merger]

Exhibit A

Definitions

Certain Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

            " 2005 Equity Incentive Plan" means Target’s 2005 Equity Incentive
Plan.

            " Acquiror" has the meaning set forth in the introductory paragraph.

            " Acquiror Material Adverse Effect" has the meaning set forth in
Section 0.

            " Additional Merger Consideration" means $100,000,000 minus the
amount, if any, owed to Credit Suisse in respect of the Additional Merger
Consideration, as certified in the CFO Certificate, and minus the payment to Mr.
Podlesak referred to in Section 5.11(x), as certified in the CFO Certificate.

            " Adjustment Amount" means the amount equal to: (x) the total amount
of cash or cash equivalents and other current assets held by Target as of the
date two (2) Business Days prior to Closing as determined in accordance with
GAAP and in a manner consistent with the Target Balance Sheet, less (y) the
Aggregate Target Liabilities as of such date, as set forth in a written report
certified by the Chief Financial Officer of Target and delivered to Acquiror
prior to the Closing based on a good faith accounting by Target (the "CFO
Certificate"). For clarity, such amount may be a positive or negative number.

            " Aggregate Target Liabilities" means the aggregate liabilities of
Target and its Subsidiaries of the type required to be included in the
"liabilities" column of a balance sheet of Target, as determined in accordance
with GAAP and in a manner consistent with the Target Balance Sheet, it being
understood that (a) all Transaction Expenses and Severance Obligations that have
not been paid prior to the Closing shall constitute such "liabilities", and (b)
such "liabilities" shall not include liability for early exercise of Target
Options.

            " Agreement" has the meaning set forth in the introductory
paragraph.

            " Applicable Laws" means federal, state, local, municipal, foreign
or other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity.

            " Business Day" has the meaning set forth in Rule 14d-1(g)(3) under
the Securities Exchange Act of 1934.

            " CERCLA" has the meaning set forth in Section 0.

            " Certificate" has the meaning set forth in Section 0.

            " Closing" has the meaning set forth in Section 0.

            " Closing Date" has the meaning set forth in Section 0.

            " COBRA" has the meaning set forth in Section 0.

            " Code" has the meaning set forth in Section 2.16(d).

            " Confidentiality Agreement" has the meaning set forth in Section
5.3.

            " Continuing Employees" has the meaning set forth in Section 5.6(a).

            " Copyrights" has the meaning set forth in Section 0.

            " Current Target Business" has the meaning set forth in Section 2.1.

            " Damages" has the meaning set forth in Section 0.

            " Delaware Law" has the meaning set forth in Section 0.

            " Dissenting Share" means a share of Target Capital Stock that is
issued and outstanding immediately prior to the Effective Time and which is held
by a stockholder who did not consent to or vote in favor of the adoption of this
Agreement, which stockholder complies with all of the provisions of Delaware Law
relevant to the exercise of appraisal rights and has not, as of the applicable
time, withdrawn such stockholder’s exercise of such appraisal rights.

            " Dissenting Stockholder" has the meaning set forth in Section 0.

            " Effective Time" has the meaning set forth in Section 0.

            " Escrow Amount" means the amount equal to 7.5% of (i) the Merger
Consideration less (ii) the Options Exercise Price.

            " Escrow Contribution Amount" means the amount equal to the Escrow
Amount divided by the sum of (i) the aggregate number of shares of Target
Capital Stock outstanding immediately prior to the Effective Time (excluding
Dissenting Shares), plus (ii) the aggregate number of shares of Target Capital
Stock subject to unexercised Target Options (whether vested or unvested) that
are outstanding immediately prior to the Effective Time.

            " Environmental Laws" has the meaning set forth in Section 0.

            " ERISA" has the meaning set forth in Section 0.

            " ERISA Affiliate" has the meaning set forth in Section 0.

            " Escrow Agent" has the meaning set forth in Section 0.

            " Escrow Agreement" has the meaning set forth in Recital C.

            " Escrow Fund" has the meaning set forth in Section 0.1.

            " FDA" has the meaning set forth in Section 0.

            " FDCA" has the meaning set forth in Section 0.

            " Former Holder" means a person that is a Former Stockholder and/or
a Former Optionholder.

            " Former Optionholders" means those persons who shall have held an
unexpired Target Option immediately prior to the Effective Time (whether or not
vested or exercisable).

            " Former Stockholders" means those persons who shall have held
shares of Target Capital Stock immediately prior to the Effective Time.

            " GAAP" means United States generally accepted accounting
principles.

            " Governmental Entity" has the meaning set forth in Section 0.

            " Hazardous Materials" has the meaning set forth in Section 0.

            " HIPAA" has the meaning set forth in Section 0.

            " HSR" has the meaning set forth in Section 0.

            " Indemnified Parties" has the meaning set forth in Section 5.8(a).

            " IP Rights" has the meaning set forth in Section 0.

            " Knowledge" means the actual knowledge of an executive officer of
the applicable person after reasonable inquiry.

            " Lease" has the meaning set forth in Section 0.

            " Material Contract" has the meaning set forth in Section 0.

            " Material Target IP Rights" has the meaning set forth in Section
2.9(a).

            " Merger" has the meaning set forth in Recital A.

            " Merger Consideration" means the Purchase Price, plus the Options
Exercise Price, plus or minus, as the case may be, the Adjustment Amount, plus
if Acquiror consents in writing to Target entering into the [***] Agreement, the
amount, if any, paid by Target on or prior to Closing pursuant to Section 8.1(i)
of the [***] Agreement, and by Target pursuant to the Finders’ Fee Agreement (as
such term is defined in the Target Disclosure Schedule).

            " Milestone Event" means that, in any consecutive 12-month period
during the first five full years after the commercial launch of the first
Ceftaroline product in the United States after NDA approval, Product Net Sales
in the United States equal or exceed $500,000,000.

            " Merger Sub" has the meaning set forth in the introductory
paragraph.

            " Non-Dissenting Stockholders" means all Former Stockholders
excluding those persons that are Dissenting Stockholders.

            " [***] Agreement" has the meaning set forth in Section 5.14.

            " Options Exercise Price" means the total sum, for all shares of
Target Common Stock that are subject to all Target Options (whether vested or
unvested) existing immediately prior to the Effective Time, of the exercise
price per share of each such share of Target Common Stock subject to any such
Target Option.

            " Patent Rights" has the meaning set forth in Section 0.

            " Per Share Price" has the meaning set forth in Section 1.6(a)(i).

            " Permitted Encumbrances" has the meaning set forth in Section 2.13.

            " Person" means any individual or entity.

            " Pre-Closing Period" has the meaning set forth in Section 4.1.

            " Product Net Sales" means the gross amount received by Surviving
Corporation, Acquiror, and/or any affiliate, sublicensee or successor in
interest of either Surviving Corporation or Acquiror based upon the sale or
other commercial disposition, during the applicable period, of any product
containing Ceftaroline to unaffiliated third parties that are not sublicensees
of the selling party, less the following deductions or allowances:

                        (a)        reasonable trade, quantity, or cash
discounts, customary discounts (including, for this purpose, discounts provided
by means of chargebacks or rebates) actually granted to managed health care
organizations, national, state or local governments (or their agencies,
including, as to the United States, Medicare plans and comparable programs in
other countries), and managed health organizations (including without limitation
Medicaid rebates);

                        (b)        sales, use, value added, inventory, and
excise taxes, import and customs duties, tariffs and any other similar taxes,
duties, tariffs or other governmental charges (but excluding income taxes)
directly imposed on the sales of the Product;

                        (c)        reasonable freight, insurance, packaging
costs and other transportation charges; and

                        (d)        amounts actually repaid or credits taken by
reason of rejections, outdating, defects or returns or because of retroactive
price reductions or due to recalls or government laws or regulations requiring
rebates;

all of the above calculated in accordance with Generally Accepted Accounting
Principles consistently applied and with the revenue and expense recognition
policies of Acquiror consistently applied throughout its business.

            " Pro Rata Portion" means, with respect to a specific Former Holder,
the fraction that is the sum of: (a) the fraction having a numerator equal to
the product of (i) the total number of shares of Target Capital Stock held by
such Former Holder (if any) immediately prior to the Effective Time (excluding
the Dissenting Shares), times (ii) the Per Share Price, and having a denominator
equal to the total Purchase Price, plus (b) the fraction having a numerator
equal to the product of (x) the aggregate number of shares of Target Capital
Stock subject to unexercised Target Options (whether vested or unvested) that
are outstanding immediately prior to the Effective Time, times (y) the Per Share
Price, and having a denominator equal to the total Purchase Price.

            " Purchase Price" means $493,600,000.

            " RCRA" has the meaning set forth in Section 0.

            " Representation Termination Date" has the meaning set forth in
Section 8.2(a).

            " Required Stockholder Vote" has the meaning set forth in Section
2.2.

            " Section 280G" has the meaning set forth in Section 5.2(d).

            " Series A Preferred Stock" means the Series A Preferred Stock (par
value $0.001 per share) of Target.

            " Series B Preferred Stock" means the Series B Preferred Stock (par
value $0.001 per share) of Target.

            " Severance Obligations" means all bonuses, parachute payments, and
change of control payments required to be paid by Target or any of its
Subsidiaries to its employees as provided in Section 5.11, including the amount
payable to Dennis Podlesack under his offer letter with Target based on the
Merger, equal to 1% of the "Liquidation Proceeds" as defined in such offer
letter (but excluding amounts payable based on the achievement of the Milestone
Event).

            " Stockholders’ Agent" has the meaning set forth in Section 0.

            " Subsidiary" means an entity for which an amount of the voting
securities, other voting rights or voting partnership interests, which is
sufficient to elect at least a majority of such entity’s board of directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which), is owned directly or indirectly by Target.

            " Superior Proposal" has the meaning set forth in Section 5.9(c).

            " Surviving Corporation" has the meaning set forth in Section 0.

            " Takeda Agreement" means that certain Agreement dated September 30,
2003 (and as subsequently amended by the parties thereto) by and between Takeda
Pharmaceutical Company Limited (previously known as Takeda Chemical Industries,
Ltd.), and Target (which Agreement was originally entered into by Takeda
Chemical Industries, Ltd. and between Peninsula Pharmaceuticals, Inc., the
predecessor in interest to Target).

            " Takeover Proposal" has the meaning set forth in Section 5.9(a).

            " Target" has the meaning set forth in the introductory paragraph.

            " Target 401(k) Plan" has the meaning set forth in Section 5.6(b).

            " Target Balance Sheet" has the meaning set forth in Section 2.4.

            " Target Balance Sheet Date" has the meaning set forth in Section 0.

            " Target Capital Stock" means all shares of Target Common Stock,
Series A Preferred Stock, and Series B Preferred Stock issued and outstanding as
of just prior to the Closing.

            " Target Closing Certificate" has the meaning set forth in Section
6.2(c).

            " Target Common Stock" means the common stock (par value $0.001 per
share) of Target.

            " Target Disclosure Schedule" has the meaning set forth in
Section 0.

            " Target Employees" means all persons who were, immediately prior to
the Effective Time, employees of Target or any of its Subsidiaries.

            " Target Employee Plans" has the meaning set forth in Section 0.

            " Target Facilities" has the meaning set forth in Section 0.

            " Target Financial Statements" has the meaning set forth in
Section 0.

            " Target IP Rights" has the meaning set forth in Section 2.9(a).

            " Target Material Adverse Effect" means any change, event,
occurrence, or state of facts that has caused, or is likely to result in, a
change or effect that is materially adverse to the Current Target Business (it
being understood that solely for purposes of this definition, "Current Target
Business" shall include, but not be limited to, the material Target IP Rights
licensed to Target under the Takeda Agreement, whether or not such rights are
currently being exploited) taken as a whole; provided, however, that none of the
following shall be deemed, either alone or in combination, to constitute, and
none of the following shall be taken into account in determining whether there
has been or will be, a Target Material Adverse Effect: (A) any change, effect,
event, occurrence, state of facts or development relating to the United States
economy or securities markets in general, (B) any adverse change, effect, event,
occurrence, state of facts or development reasonably attributable to conditions
affecting the industry in which Target participates, to the extent that the
effects do not disproportionately impact Target compared to other entities in
the industry in which Target operates, (C) any change, effect, event,
occurrence, state of facts or development that arises out of or results from the
announcement or pendency of this Agreement or any of the transactions
contemplated by this Agreement (including any change, effect, event, occurrence,
state of facts or development resulting from or relating to any litigation or
any departure or loss of employees that arises from or by virtue of such
announcement or pendency of this Agreement or any of the transactions
contemplated by this Agreement), (D) any change, effect, event, occurrence,
state of facts or development resulting from or relating to any change in laws
or regulations applicable to Target or any of its Subsidiary after the date
hereof that does not adversely affect Target in a materially disproportionate
manner as compared to others in the industry in which Target operates, (E) any
change, effect, event, occurrence, state of facts or development resulting from
or relating to any change in GAAP and (F) any change, effect, event, occurrence,
state of facts or development that arises out of or results from (1) any action
or failure to act on the part of Target or any of its Subsidiaries that is
expressly approved by Acquiror in writing or that is permitted or required by
this Agreement, (2) any action or failure to act on the part of any person
acting or failing to act at the request or direction in writing of Acquiror or
any Affiliate of Acquiror or (3) any action or failure to act on the part of
Acquiror or any Affiliate of Acquiror.

            " Target Option" means an option granted under the 2005 Equity
Incentive Plan.

            " Target Preferred Stock" means the Series A Preferred Stock and
Series B Preferred Stock.

            " Target Products" has the meaning set forth in Section 2.21(a).

            " Tax" and "Taxes" have the meanings set forth in Section 0.

            " Tax Returns" has the meaning set forth in Section 0.

            " Trademark Rights" has the meaning set forth in Section 0.

            " Transaction Expenses" means the investment banking, accounting,
legal and other fees and expenses incurred by Target or any of its Subsidiaries
in connection with this Agreement and the transactions contemplated herein.

            " Transfer" has the meaning set forth in Section 1.13.